Exhibit 10.5

 

AS OF NOVEMBER 20, 2014

 

ANNEX X

 

“1940 Act” shall mean the United States Investment Company Act of 1940, as
amended.

 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the LIBOR Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  The term “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors).  Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Rate, respectively.

 

“ACH” has the meaning assigned to such term in Section 34 of the Depositary
Agreement.

 

“Act” has the meaning assigned to such term in Section 11.20 of the Liquidity
Agreement.

 

“Additional Responsibilities” shall have the meaning assigned to such term in
Section 35 of the Depositary Agreement.

 

“Adjusted Capitalization” means the sum of the Guarantor’s Consolidated Net
Worth and the Guarantor’s consolidated Adjusted Net Debt.

 

“Adjusted EBITDA” shall mean the sum of the Guarantor’s and its consolidated
Subsidiaries’ earnings (or losses) for any period, after all expenses and other
proper charges, but before payment or provision for any income taxes or interest
expense for such period and before depreciation, amortization and any other
non-cash charges to earnings for such period determined in accordance with GAAP.

 

“Adjusted Invested Amount” shall mean, with respect to any Outstanding Series,
the definition assigned to such term in the related Supplement.

 

“Adjusted Net Debt” shall mean, with respect to any Person on any date of
determination, (a) the aggregate principal amount of Indebtedness of such Person
on such date (including, without limitation, letter of credit obligations of
such Person) minus (b) the sum of all cash, time deposits, marketable securities
and Liquid Inventory of such Person on such date.

 

“Adjustment Amount” shall have the meaning assigned in subsection 2.05(a) of the
Sale Agreement.

 

--------------------------------------------------------------------------------


 

“Adjustment Payments” shall mean payments of Transfer Deposit Amounts.

 

“Administrative Agent” shall mean JPMorgan Chase in its capacity as the
Administrative Agent under the Liquidity Agreement, together with any successors
and permitted assigns.

 

“Affected Person” means a Liquidity Bank that is removed by BAFC as described in
subsection 4.05(d) of the Liquidity Agreement.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person.  For purposes of this definition
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Aggregate Adjusted Invested Amount” shall mean, with respect to any date of
determination, the sum of the Adjusted Invested Amounts with respect to all
Outstanding Series on such date of determination.

 

“Aggregate Allocated Loan Amount” shall mean, with respect to any date of
determination, the sum of the Allocated Loan Amounts with respect to all
Outstanding Series on such date of determination.

 

“Aggregate Available Liquidity Commitment” means, as of any day, the lesser of
(i) the Series 2000-1 Allocated Loan Amount and (ii) the Aggregate Liquidity
Commitment.

 

“Aggregate Invested Amount” shall mean, at any date of determination, the sum of
the Invested Amounts with respect to all Outstanding Series on such date of
determination.

 

“Aggregate Liquidity Commitment” shall mean the aggregate of the Liquidity
Commitments under the Liquidity Agreement.

 

“Aggregate Loan Amount” shall mean, with respect to any date of determination,
the aggregate Principal Amount and accrued interest (or discount) of all
Eligible Loans in the Trust at the end of the Business Day immediately preceding
such date.

 

“Aggregate Target Loan Amount” shall mean, with respect to any date of
determination, the sum of the Target Loan Amounts with respect to all
Outstanding Series on such date of determination.

 

“Allocable Charged-Off Amount” shall have, with respect to any Series, the
meaning assigned in subsection 3.01(e) of the Pooling Agreement and in any
Supplement for such Series.

 

Annex - 2

--------------------------------------------------------------------------------


 

“Allocable Recoveries Amount” shall have, with respect to any Series, the
meaning assigned in subsection 3.01(e) of the Pooling Agreement and in any
Supplement for such Series.

 

“Allocated Loan Amount” shall have, with respect to any Outstanding Series, the
meaning assigned in the related Supplement for such Outstanding Series.

 

“Amendment Effective Date” shall mean November 20, 2014.

 

“Amortization Period” shall have, with respect to any Outstanding Series, the
meaning assigned to such term in the related Supplement.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Guarantor or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable L/C Percentage” shall mean the percentage set forth below based on
the higher of the Applicable S&P Rating and the Applicable Moody’s Rating:

 

Rating 

 

Percentage

 

 

 

 

 

BBB+/Baa1 or higher

 

10.0

%

BBB/Baa2

 

12.5

%

BBB-/Baa3 or lower

 

15.0

%

 

“Applicable Insolvency Laws” shall mean with respect to any Person, any
applicable bankruptcy, insolvency or other similar United States or foreign law
now or hereafter in effect.

 

“Applicable Moody’s Rating” shall mean the senior long-term unsecured debt
rating that Moody’s provides of (i) the Guarantor or (ii) if Moody’s does not
provide such a rating of the Guarantor, then the Trust or (iii) if Moody’s does
not provide such a rating of the Guarantor or the Trust, then BLFC.

 

“Applicable S&P Rating” shall mean the senior long-term unsecured debt rating
that S&P provides of (i) the Guarantor or (ii) if S&P does not provide such a
rating of the Guarantor, then the Trust or (iii) if S&P does not provide such a
rating of the Guarantor or the Trust, then BLFC.

 

“Applicants” shall have the meaning assigned in Section 5.07 of the Pooling
Agreement.

 

“Approved Currency” shall mean Dollars, Euro, Sterling and Yen.

 

Annex - 3

--------------------------------------------------------------------------------


 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Liquidity Bank, (ii) an Affiliate of a
Liquidity Bank or (iii) an entity or an Affiliate of an entity that administers
or manages a Liquidity Bank.

 

“Approving Person” has the meaning assigned to such term in Section 2 of the
Depositary Agreement.

 

“Assessment Rate” shall mean, for any date, the annual rate (rounded upwards, if
necessary, to the next 1/100 of 1%) most recently estimated by the
Administrative Agent as the then current net annual assessment rate that will be
employed in determining amounts payable by the Administrative Agent to the
Federal Deposit Insurance Corporation (or any successor) for insurance by such
corporation (or such successor) of time deposits made in U.S. Dollars at the
Administrative Agent’s domestic offices.

 

“Assigned Collateral” shall have the meaning assigned to such term in subsection
3.1(a) of the Security Agreement.

 

“Authenticating Representatives” has the meaning assigned to such term in
Section 2 of the Depositary Agreement.

 

“Authorization Letter” has the meaning assigned to such term in Section 2 of the
Depositary Agreement.

 

“Authorized Newspaper” shall mean the Wall Street Journal.  If such newspaper
shall cease to be published, the Servicer, the Company (or the Servicer on
behalf of the Company) or the Trustee shall substitute for it another newspaper
in the United States customarily published at least once a day for at least five
(5) days in each calendar week, of general circulation.

 

“Authorized Officer” means any Person who is an officer of BAFC authorized to
act, and to give and receive instructions and notices, on behalf of BAFC with
respect to all matters in connection with the Transaction Documents as certified
by BAFC.

 

“Authorized Signatories” has the meaning assigned to such term in Section 2 of
the Depositary Agreement.

 

“BAFC” means Bunge Asset Funding Corp., a Delaware corporation, and its
successors and permitted assigns.

 

“Bankruptcy Code” shall mean the United States Federal Bankruptcy Code, 11
U.S.C. §§ 101-1330, as amended.

 

Annex - 4

--------------------------------------------------------------------------------


 

“Basel III” shall mean (a) the agreements on capital requirements, a leverage
ratio and liquidity standards contained in “Basel III:  A global regulatory
framework for more resilient banks and banking systems”, “Basel III: 
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010; (b) the rules for global systemically important banks contained
in “Global systemically important banks: assessment methodology and the
additional loss absorbency requirements-rules text” published by the Basil
Committee on Banking Supervision in November 2011, as amended, supplemented or
restated; and (c) any further guidance or standards published by the Basel
Committee on Banking Supervision relating to “Basel III”.

 

“BFE” shall mean Bunge Finance Europe B.V., a company organized under the laws
of the Netherlands, and its successors and permitted assigns.

 

“BFE Account” shall mean any account established by or for BFE, other than the
Series 2003-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed by BFE, any amounts paid pursuant to the
Series 2003-1 VFC Certificate and all amounts received with respect to Hedge
Agreements.

 

“BL” shall mean Bunge Limited, a company organized under the laws of Bermuda,
and its successors and permitted assigns.

 

“BLFC” shall mean Bunge Limited Finance Corp., a Delaware corporation, and its
successors and permitted assigns.

 

“BLFC Account” shall mean any account establish by or for BLFC, other than the
Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed by BLFC, any amounts paid pursuant to the
Series 2002-1 VFC Certificate and all amounts received with respect to Hedge
Agreements.

 

“Board” shall mean the Board of Governors of the Federal Reserve system of the
United States of America (or any successor).

 

“Board of Directors” means, with respect to any Person, the board of directors
of such Person or any duly authorized committee thereof.

 

“BOA System” shall mean the Depositary’s “Bank of America, N.A. Money Market
Issuance” service, as described in Exhibit D to the Depositary Agreement.

 

“BONY” shall mean The Bank of New York Mellon, a New York bank, and its
successors and assigns.

 

“Book-Entry CP Note” shall mean Commercial Paper, the ownership and transfer of
which may be made through book entries by DTC as described in the Depositary
Agreement.  The aggregate of all Book-Entry CP Notes shall be evidenced by the
Master Note.

 

Annex - 5

--------------------------------------------------------------------------------


 

“Book-Entry Certificates” shall mean Certificates evidencing a beneficial
interest in the Investor Certificates, ownership and transfers of which shall be
made through book entries by a Clearing Agency as described in Section 5.11 of
the Pooling Agreement; provided, however, that after the occurrence of a
condition whereupon book-entry registration and transfer are no longer permitted
and Definitive Certificates are issued to the Certificate Book-Entry Holders,
such Investor Certificates shall no longer be “Book-Entry Certificates”.

 

“Borrowing” means the incurrence of a Liquidity Loan on a given date from the
Liquidity Banks pursuant to Section 3.01 of the Liquidity Agreement.

 

“Bunge Finance” shall mean Bunge Finance Limited, a company organized under the
laws of Bermuda, and its successors and permitted assigns.

 

“Bunge Finance North America” shall mean Bunge Finance North America, Inc., a
Delaware corporation, and its successors and permitted assigns.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday or
(ii) another day on which commercial banking institutions or trust companies in
the State of New York or in the city where the Corporate Trust Office is
located, are authorized or obligated by law, executive order or governmental
decree to be closed; provided that, when used in connection with the calculation
of Certificate Rates which are determined by reference to the LIBOR Rate,
“Business Day” shall mean any Business Day banks are open for dealings in dollar
deposits in the London interbank market.

 

“Business Day Received” shall mean, except as otherwise set forth in the
applicable Supplement, (i) with respect to funds deposited in the Collection
Account (a) if funds are deposited in the Collection Account by 12:00 (Noon),
New York City time, such day of deposit and (b) if funds are deposited in the
Collection Account after 12:00 (Noon), New York City time, the Business Day
immediately following such day of deposit and (ii) with respect to funds
deposited in any Lock-Box Account, such day of deposit.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options (whether or not currently
exercisable), participations or other equivalents of or interests in (however
designated) the equity (which includes, but is not limited to, common stock or
shares, preferred stock or shares and partnership and joint venture interests)
of such Person (excluding any debt securities convertible into, or exchangeable
for, such equity).

 

“Cash Collateral Account” shall have the meaning assigned to such term in
subsection 5.1(a) of the Security Agreement.

 

“Certificate” shall mean any certificate issued pursuant to a Supplement.

 

“Certificate Book-Entry Holder” shall mean, with respect to a Book-Entry
Certificate, the Person who is listed on the books of the Clearing Agency, or on
the books of a

 

Annex - 6

--------------------------------------------------------------------------------


 

Person maintaining an account with such Clearing Agency, as the beneficial owner
of such Book-Entry Certificate (directly or as an indirect participant, in
accordance with the rules of such Clearing Agency).

 

“Certificate Rate” shall mean with respect to any Series and Class of Investor
Certificates, the percentage interest rate (or formula on the basis of which
such interest rate shall be determined) stated in the applicable Supplement.

 

“Certificate Register” shall mean the register maintained pursuant to subsection
5.03(a) of the Pooling Agreement providing for the registration of the Investor
Certificates and transfers and exchanges thereof.

 

“Change in Law” has the meaning assigned to such term in Section 4.05(a) of the
Liquidity Agreement.

 

“Change of Control” means the occurrence of any of the following:

 

(1)                                 the Guarantor becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) of the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination, of 50% or more of the total voting power of the Voting
Stock of the Guarantor then outstanding;

 

(2)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Guarantor and its Subsidiaries, taken as a whole, to any Person that is not a
Subsidiary of the Guarantor; or

 

(3)                                 the first day on which a majority of the
members of the Guarantor’s Board of Directors are not Continuing Directors.

 

“CHIPS” has the meaning assigned to such term in Section 34(a) of the Depositary
Agreement.

 

“Citigroup” shall mean Citigroup Global Markets Inc., and its successors and
assigns.

 

“Class” shall mean, with respect to any Series, any one of the classes of
Investor Certificates of that Series as specified in the related Supplement.

 

“Clean-Up Call Repurchase Price” shall have the meaning assigned in subsection
9.02(a) of the Pooling Agreement.

 

Annex - 7

--------------------------------------------------------------------------------


 

“Clearing Agency” shall mean each organization registered as a “clearing agency”
pursuant to Section 17A of the Securities Exchange Act of 1934.

 

“Clearing Agency Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with such Clearing
Agency.

 

“CoBank” shall mean CoBank, ACB, and it successors and assigns.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time.

 

“Collateral Accounts” shall have the meaning assigned to such term in subsection
3.1(a)(vi) of the Security Agreement.

 

“Collateral Agent” means The Bank of New York Mellon, in its capacity as
Collateral Agent under the Security Agreement, together with any successors and
assigns.

 

“Collateral Agent Expenses” means all Fees, Costs and Expenses of the Collateral
Agent payable under the Security Agreement and, such fees as from time to time
may be agreed to by BAFC, the Collateral Agent, the Administrative Agent and the
Letter of Credit Agent.

 

“Collateral Agent Fee” shall have the meaning assigned to such term in
Section 7.7 of the Security Agreement.

 

“Collection Account” shall have the meaning assigned in subsection 3.01(a) of
the Pooling Agreement, and shall include, without limitation, all subaccounts
thereof.

 

“Collections” shall mean all collections and all amounts received in respect of
the Purchased Loans transferred to the Trust, including Recoveries, Adjustment
Payments, indemnification payments made by the Servicer, a Seller or the
Company, together with all collections received in respect of the Related
Property in the form of cash, checks, wire transfers or any other form of cash
payment, and all proceeds of Purchased Loans and collections thereof (including,
without limitation, collections evidenced by an account, note, instrument,
letter of credit, security, contract, security agreement, chattel paper, general
intangible or other evidence of indebtedness or security, whatever is received
upon the sale, exchange, collection or other disposition of, or any indemnity,
warranty or guaranty payable in respect of, the foregoing and all “proceeds” of
the Purchased Loans as defined in Section 9-102(a)(64) of the UCC as in effect
in the State of New York).

 

“Commercial Paper” means the commercial paper issued or to be issued by BAFC, in
the form of Exhibit A to the Depositary Agreement.

 

Annex - 8

--------------------------------------------------------------------------------


 

“Commercial Paper Holder Obligations” means all indebtedness, obligations and
liabilities, whether absolute, fixed or contingent, at any time owing by BAFC,
to the holders of the outstanding Commercial Paper.

 

“Commercial Paper Account” shall mean the commercial paper account established
pursuant to Section 3(a) of the Depositary Agreement.

 

“Commercial Paper Deficit” has the meaning ascribed to such term in subsection
3.01(a) of the Liquidity Agreement.

 

“Commercial Paper Holders” shall mean the holders of the Commercial Paper of the
Issuer to be offered in the commercial paper markets.

 

“Commercial Paper Program Documents” shall mean, collectively, the Commercial
Paper, the Liquidity Agreement, the Letter of Credit Reimbursement Agreement,
the Security Agreement, the Depositary Agreement, the Placement Agency
Agreement, and each other agreement or instrument issued or entered into in
connection with any of the foregoing documents.

 

“Commitment Fee” shall have the meaning assigned in subsection 4.01(a) of the
Liquidity Agreement.

 

“Company” shall mean Bunge Funding, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

“Company Collection Subaccount” shall have the meaning assigned in subsection
3.01(a) of the Pooling Agreement.

 

“Company Exchange” shall have the meaning assigned in subsection 5.10(a) of the
Pooling Agreement

 

“Company Obligations” shall mean all obligations owed by the Company for
commissions, fees, expenses, indemnifications, principal (including but not
limited to the Aggregate Invested Amount) or interest (including the interest
and other claims accruing on or after the occurrence of an Insolvency Event,
relating to the Company, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and all other obligations and
liabilities of every nature of the Company, from time to time owed to the
Trustee, the Letter of Credit Agent, the Letter of Credit Banks, the
Administrative Agent, the Liquidity Banks and the Investor Certificateholders,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or thereafter incurred, whether on account of commissions, principal,
accrued and unpaid interest, incurred fees, indemnities, out-of-pocket costs or
expenses (including, without limitation, all reasonable fees and disbursements
of counsel) or otherwise which arise under any Transaction Document.

 

Annex - 9

--------------------------------------------------------------------------------


 

“Company Subordinated Obligations” shall mean any Company Obligation or other
liability designated as such in any Pooling and Servicing Agreement, each of
which payment obligations and other liabilities shall (i) be subordinated and
subject to the prior payment in full of all Company Unsubordinated Obligations
then due, (ii) be made solely from funds available to the Company that are not
required to be applied to Company Unsubordinated Obligations then due and
(iii) not constitute a general recourse claim against the Company, but only a
claim against the Company to the extent of funds available to the Company after
satisfying all Company Unsubordinated Obligations then due.

 

“Company Unsubordinated Obligations” shall mean all Company Obligations and
other liabilities of the Company under any Pooling and Servicing Agreement that
are not designated as Company Subordinated Obligations.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Liquidity Bank” shall have the meaning assigned to such term in
Section 4.03(b)(iv) of the Liquidity Agreement.

 

“Consolidated Net Worth” shall mean, the Net Worth of the Guarantor and its
consolidated Subsidiaries determined on a consolidated basis in accordance with
GAAP, plus minority interests in Subsidiaries.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Guarantor who (1) was a member of such Board of
Directors on the Amendment Effective Date; or (2) was nominated for election,
appointed or elected to such Board of Directors with the approval of a majority
of the Continuing Directors who were members of such Board of Directors at the
time of such nomination or election (either by a specific vote or by approval of
the Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).

 

“Contract Rate Fees” means the Collateral Agent Expenses, fees payable to the
Administrative Agent and the Liquidity Banks under the Liquidity Agreement, and
to the Letter of Credit Agent and the Letter of Credit Banks under the Letter of
Credit Reimbursement Agreement and the Letter of Credit Fee Letter, including,
without limitation, the Letter of Credit Facility Fee; provided however that,
Contract Rate Fees shall not include reimbursement for out-of-pocket expenses
except with respect to the Collateral Agent Expenses.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
as of the Amendment

 

Annex - 10

--------------------------------------------------------------------------------


 

Effective Date is: The Bank of New York Mellon, 101 Barclay Street, Floor 7W,
New York, NY 10286, attention: Global Structured Finance.

 

“CP Note” means a Book-Entry CP Note.

 

“Credit Enhancer” shall mean, with respect to any Series, that Person, if any,
designated as such in the applicable Supplement.

 

“Credits Outstanding” shall mean, with respect to any date of determination, the
result of (i) the Face Amount of Commercial Paper outstanding on such date plus
(ii) the aggregate principal amount of and accrued interest on Liquidity Loans
outstanding on such date minus (iii) amounts on deposit in the Commercial Paper
Account, the Special Payment Account, any Collateral Account or the
Series 2000-1 Collection Subaccount that are unconditionally available to repay
the Face Amount of Commercial Paper and principal and interest on Liquidity
Loans (or with respect to the Series 2000-1 Collection Subaccount,
unconditionally available to repay principal and interest on the Series 2000-1
VFC Certificate which amounts are in turn unconditionally available to make such
payments on the Commercial Paper and Liquidity Loans) in accordance with the
terms of the Transaction Documents (provided, that any amounts on deposit in
such accounts that represent amounts drawn on the Letter of Credit shall not
reduce Credits Outstanding).

 

“Daily Report” shall mean a report prepared by the Servicer on each Business Day
required pursuant to Section 4.01 of the Servicing Agreement, in substantially
the form of Exhibit B attached to each Supplement.

 

“Declining Liquidity Bank” shall have the meaning assigned to such term in
Section 4.03(b)(iv) of the Liquidity Agreement.

 

“Default” means a condition or event which but for the passage of time or the
giving of notice or both would constitute an Event of Default; provided,
however, that when such condition or event allows a period of time for an action
or event to occur, any such condition or event shall not constitute a Default
until passage of such period of time unless it is not reasonable to believe that
such action or event will take place.

 

“Defaulted Loan” shall mean any Purchased Loan with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
by acceleration or otherwise) under the applicable Loan Note for a period of
eight (8) days or more.

 

“Defaulting Liquidity Bank” shall mean any Liquidity Bank that (a) has failed to
fund any portion of its Liquidity Loans required to be funded by it under the
Liquidity Agreement within three (3) Business Days of the date required to be
funded by it thereunder, (b) has notified BAFC or the Administrative Agent in
writing that it does not intend to comply with any of its funding obligations
under the Liquidity Agreement or has made a public statement to the effect that
it does not intend to comply with its funding obligations under the Liquidity
Agreement (unless such writing or public statement indicates that such position
is based on such

 

Annex - 11

--------------------------------------------------------------------------------


 

Liquidity Bank’s good faith determination that a condition precedent to funding
a Liquidity Loan under the Liquidity Agreement cannot be satisfied), (c) has
otherwise failed to pay over to the Administrative Agent any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has indicated its consent
to, approval of or acquiescence in any such proceeding or appointment; provided,
that a Liquidity Bank shall not become a “Defaulting Liquidity Bank” solely as a
result of the acquisition or maintenance of an ownership interest in such
Liquidity Bank or Person controlling such Liquidity Bank or the exercise of
control over a Liquidity Bank or Person controlling such Liquidity Bank by a
Governmental Authority or instrumentality thereof.

 

“Definitive Certificates” shall have the meaning assigned in Section 5.11 of the
Pooling Agreement.

 

“Delinquent Loan” shall mean any Purchased Loan (i) with respect to which the
related Obligor or the Guarantor has failed to make any payment due and owing
(whether by acceleration or otherwise) under the applicable Loan Note for a
period of at least one (1) day but not greater than seven (7) days or (ii) as to
which an Insolvency Event has occurred with respect to the related Obligor.

 

“Depositary” means Bank of America, N.A., in its capacity as Depositary under
the Depositary Agreement, together with any successors and assigns.

 

“Depositary Accounts” mean, collectively the Commercial Paper Account and the
Special Payment Account.

 

“Depositary Agreement” shall mean that certain Sixth Amended and Restated
Issuing, Paying and Depositary Agreement, dated as of November 17, 2014, entered
into between the Depositary and BAFC, as amended, supplemented or otherwise
modified from time to time in accordance with the Transaction Documents.

 

“Depositary Authorization Letter” means that certain Depositary Authorization
Letter, from time to time executed by the Depositary and delivered to BAFC
pursuant to Section 2 of the Depositary Agreement.

 

“Depositary Fee” has the meaning assigned to such term in Section 26 of the
Depositary Agreement.

 

“Depositary Termination Date” has the meaning assigned to such term in
Section 17(b) of the Depositary Agreement.

 

“Depository” shall mean, with respect to any Series, the Clearing Agency
designated as the “Depository” in the related Supplement.

 

Annex - 12

--------------------------------------------------------------------------------


 

“Depository Agreement” shall mean, with respect to any Series an agreement among
the Company, the Trustee and a Clearing Agency, in a form reasonably
satisfactory to the Trustee and the Company.

 

“Depository Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depository effects
book-entry transfers and pledges of securities deposited with the Depository.

 

“Designated Persons” has the meaning assigned to such term in Section 2 of the
Depositary Agreement.

 

“Designated Obligors” shall mean BL and the Subsidiaries of the Guarantor set
forth on Schedule I hereto (and their successors) and any other Subsidiaries of
the Guarantor designated by the Guarantor from time to time that satisfy the
conditions set forth in the definition of “Eligible Obligor” and are acceptable
to the Administrative Agent.  Notwithstanding the immediately preceding
sentence, with the prior written consent of the Majority Liquidity Banks and of
Investor Certificateholders evidencing more than 50% of the Invested Amount of
any Series (which consent in each case shall not be unreasonably withheld), the
Guarantor may from time to time identify BL and certain Subsidiaries that shall
not be classified as Designated Obligors.

 

“Distribution Date” shall mean, except as otherwise set forth in the applicable
Supplement, the 15th day of the month, or if such 15th day is not a Business
Day, the next succeeding Business Day.

 

“Documentation Agent” shall mean, collectively, BNP Paribas and The Bank of
Tokyo Mitsubishi UFJ, Ltd. in their capacities as the Documentation Agents under
the Liquidity Agreement, together with any successors and permitted assigns.

 

“Dollar Equivalent” means on any date of determination, with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined by the Administrative Agent using the Rate of
Exchange with respect to such currency.

 

“Dollars”, “U.S. Dollars” and “$” shall mean dollars in lawful currency of the
United States of America.

 

“DTC” means The Depository Trust Company, a limited purpose trust company
organized under and pursuant to the banking laws of the State of New York, and a
“clearing agency” registered pursuant to Section 17(a) of the Securities and
Exchange Act of 1934, as amended, and the regulations of the Securities and
Exchange Commission thereunder, whose principal office is located at 55 Water
Street, New York, New York 10041, until a successor Person shall have become the
clearing agency and thereafter “DTC” shall mean such successor Person.

 

Annex - 13

--------------------------------------------------------------------------------


 

“Early Amortization Event” shall have, with respect to any Series, the meaning
assigned in Section 7.01 of the Pooling Agreement (without taking into account
any Supplements) and in any Supplement for such Series.

 

“Early Amortization Period” shall have, with respect to any Series, the
definition assigned to such term in Section 7.01 of the Pooling Agreement
(without taking into account any Supplements) and in any Supplement for such
Series.

 

“Early Termination” shall have the meaning assigned in Article VII of the Sale
Agreement.

 

“ECI Holder” shall mean any holder of an Exchangeable Company Interest, but only
to the extent of such Exchangeable Company Interest.

 

“EDGAR” shall mean the Electronic Data-Gathering, Analysis and Retrieval system,
which performs automated collection, validation, indexing and forwarding of
submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.

 

“Effective Date” shall mean August 25, 2000.

 

“Eligible Institution” shall mean a depositary institution or trust company
(which may include the Trustee and its Affiliates) organized under the laws of
the United States of America or any one of the States thereof or the District of
Columbia; provided, however, that at all times (i) such depositary institution
or trust company is a member of the Federal Deposit Insurance Corporation,
(ii) the unsecured and uncollateralized debt obligations of such depositary
institution or trust company are rated in one of the two highest long-term or
short-term rating categories by each Rating Agency and (iii) such depositary
institution or trust company has a combined capital and surplus of at least
$100,000,000.

 

“Eligible Investments” shall mean any book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form which evidence:

 

(a)                                 direct obligations of, or obligations fully
guaranteed as to timely payment by, the United States of America or any OECD
Country;

 

(b)                                 Federal funds, demand deposits, time
deposits or certificates of deposit of any depositary institution or trust
company incorporated under the laws of the United States of America, any state
thereof (or any domestic branch of a foreign bank) or any OECD Country and
subject to supervision and examination by federal, state or foreign banking or
depositary institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein the commercial paper or
other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company)

 

Annex - 14

--------------------------------------------------------------------------------


 

thereof shall have a credit rating from each of the Rating Agencies rating such
investment in the highest investment category granted thereby;

 

(c)                                  commercial paper rated, at the time of the
investment or contractual commitment to invest therein, in the highest rating
category by each Rating Agency rating such commercial paper;

 

(d)                                 investments in money market funds (including
funds for which the Trustee or any of its Affiliates is investment manager or
adviser) rated in the highest rating category by each Rating Agency rating such
money market fund (provided that, if such Rating Agency is S&P, such rating
shall be AAAm);

 

(e)                                  bankers acceptances issued by any
depository institution or trust company referred to in clause (b) above;

 

(f)                                   repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States of America, any OECD Country or any agency or instrumentality thereof the
obligations of which are backed by the full faith and credit of the United
States of America or such OECD Country, in either case entered into with a
depository institution or trust company (acting as principal) described in
clause (b) above; or

 

(g)                                  any other investment upon satisfaction of
the Rating Agency Condition with respect thereto.

 

“Eligible Loan” shall mean, as of any date of determination, each Loan owing by
an Eligible Obligor that as of such date satisfies the following eligibility
criteria:

 

(a)                                 it is not a Defaulted Loan or a Delinquent
Loan;

 

(b)                                 at such date of determination, the Sale
Agreement has not been terminated as to the related Seller;

 

(c)                                  it does not contravene any applicable law,
rule or regulation and the applicable Seller is not in violation of any law,
rule or regulation in connection with it, in each case which in any way renders
such Loan unenforceable or would otherwise impair in any material respect the
collectability of such Loan;

 

(d)                                 it is an “eligible asset” as defined in
Rule 3a-7 under the 1940 Act;

 

(e)                                  all required consents, approvals,
authorizations or notifications necessary for the creation and enforceability of
such Loan and the effective assignment and sale thereof by the applicable Seller
to the Company and by the Company to the Trust shall have been obtained or made
with respect to such Loan;

 

Annex - 15

--------------------------------------------------------------------------------


 

(f)                                   the applicable Seller is not in default in
any material respect under the terms of the Loan Documents related to such Loan;

 

(g)                                  all right, title and interest in such Loan
has been validly sold by the applicable Seller to the Company pursuant to the
Sale Agreement;

 

(h)                                 (i) the Company or the Trust (with respect
to Loans sold by the applicable Seller to the Company and thereafter by the
Company to the Trust) will either have legal and beneficial ownership therein or
a first priority perfected security interest therein free and clear of all Liens
other than Permitted Liens and Trustee Liens and (ii) such Loan has been the
subject of a valid transfer from the applicable Seller to the Company (with
respect to transfers under the Sale Agreement) or from the Company to the Trust
(with respect to transfers under the Pooling Agreement) or, alternatively,
pursuant to the Pooling Agreement, the subject of the grant of a first priority
perfected security interest therein to the Trust free and clear of all Liens
other than such Permitted Liens and Trustee Liens;

 

(i)                                     the Loan Documents related to such Loans
expressly prohibit any offset, counterclaim or defense with respect to such Loan
and it is not subject to any dispute in whole or in part;

 

(j)                                    it is at all times the legal, valid and
binding obligation of the Obligor thereon, enforceable against such Obligor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);

 

(k)                                 as of the date of purchase of such Loan,
neither the applicable Seller nor the Company has (i) taken any action in
contravention of the terms of any Transaction Document that would impair the
rights of the Trustee or the Investor Certificateholders therein or (ii) failed
to take any action required to be taken by the terms of any Transaction Document
that was necessary to avoid impairing the rights therein of the Trustee or
Investor Certificateholders with respect to such Loans;

 

(l)                                     as of the date of purchase of such Loan,
each of the representations and warranties made in the Sale Agreement by the
applicable Seller with respect to such Loan is true and correct in all material
respects;

 

(m)                             at the time such Loan was sold by the applicable
Seller to the Company under the Sale Agreement, no Insolvency Event had occurred
with respect to such Seller;

 

(n)                                 it is not subject to or is payable net of
any withholding taxes of any applicable jurisdiction or political subdivision
and is assignable free and clear of any sales or other tax, impost or levy;

 

Annex - 16

--------------------------------------------------------------------------------


 

(o)                                 either (i) the Loan Documents related to
such Loan do not expressly prohibit, or require consent to be obtained from the
related Obligor in connection with, a sale, transfer, assignment or conveyance
of such Loan, or (ii) if such consent is required the related Obligor has
consented in writing in accordance with the terms of the Loan Documents and
applicable laws;

 

(p)                                 it is denominated and payable only in an
Approved Currency;

 

(q)                                 the obligations of the related Obligor under
such Loan are senior to or pari passu with all other unsecured, unsubordinated
Indebtedness of such Obligor;

 

(r)                                    the Loan Note related to such Loan
constitutes an “instrument” (as defined in the UCC of the State of New York);
and

 

(s)                                   it is payable upon demand of the
applicable Seller or its assignees and does not have a maturity in excess of
twenty (20) years.

 

“Eligible Obligor” shall mean, as of any date of determination, each Obligor in
respect of a Loan that satisfies the following eligibility criteria:

 

(a)                                 it is a Designated Obligor;

 

(b)                                 it is not the subject of any voluntary or
involuntary bankruptcy proceeding; and

 

(c)                                  it has not (i) failed to pay any amounts
due and owing under any of its other Indebtedness or (ii) failed to observe or
perform any covenant or agreement contained in any document related to any of
its other Indebtedness to the extent such default caused or permitted an
acceleration of such Indebtedness in an amount in excess of $5,000,000 in the
aggregate.

 

“Eligible Successor Servicer” shall mean a Person which, at the time of its
appointment as Servicer (i) is legally qualified and has the corporate power and
authority to service the Purchased Loans transferred to the Trust, (ii) has
demonstrated the ability to service a portfolio of similar Loans in accordance
with high standards of skill and care in the sole determination of the Servicer
and (iii) has a combined capital and surplus of at least $100,000,000; provided
that no such Person shall be an Eligible Successor Servicer if it is a direct
competitor of the Guarantor or its Subsidiaries.

 

“Enhancement” shall mean, with respect to any Series (i) the funds on deposit in
or credited to any bank account (or subaccount thereof) of the Trust, (ii) any
surety arrangement, any letter of credit, guaranteed rate agreement, maturity
guaranty facility, tax protection agreement, interest rate swap, currency swap
or other contract, agreement or arrangement, in each case for the benefit of any
Investor Certificateholders of such Series, as designated in the applicable
Supplement and (iii) the subordination of one Class of Investor Certificates in
a Series

 

Annex - 17

--------------------------------------------------------------------------------


 

to another Class in such Series or the subordination of any Interest to the
Investor Certificates of such Series.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.

 

“Environmental Laws” shall mean any and all Federal, state, local or foreign
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived, the filing
of an application for a minimum funding waiver with respect to a Plan, or the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure by the Borrower or any of its
ERISA Affiliates to make any required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of ERISA)
or the incurrence of any liability under Title IV of ERISA with respect to the
termination of any Plan; (d) the cessation of operations at a facility of the
Guarantor or any of its ERISA Affiliates in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Guarantor or any of its
ERISA Affiliates from a Multiple Employer Plan

 

Annex - 18

--------------------------------------------------------------------------------


 

during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 303 (k) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan which could result in the posting of a bond
or other security; (h) the institution by the PBGC of proceedings to terminate a
Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Plan; (i) a
determination that any Plan is, or is expected to be, in “at risk” status,
within the meaning of Section 430 of the Code; or (j) the receipt by the
Guarantor or any of its ERISA Affiliates of a determination that a Multiemployer
Plan is in endangered or critical status, within the meaning of Section 432 of
the Code or Section 305 of ERISA.

 

“Euro” shall mean the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Event of Default” means (a) with respect to the Letter of Credit Reimbursement
Agreement, the “Events of Default” specified in Section 2.11 thereof and
(b) with respect to the Liquidity Agreement, the “Mandatory Liquidation Events”
specified in Article VIII thereof.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

 

“Exchange Date” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned in subsection 5.10(a) of the Pooling
Agreement.

 

“Exchange Notice” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned in subsection 5.10(a) of the Pooling
Agreement.

 

“Exchange Register” shall have the meaning assigned in subsection 5.10(a) of the
Pooling Agreement.

 

“Exchangeable Company Interest” shall have the meaning assigned in subsection
3.01(b) of the Pooling Agreement, may be represented by a Certificate and shall
be exchangeable as provided in Section 5.10 of the Pooling Agreement.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on, or required
to be withheld or deducted from a payment to, the Administrative Agent, any
Liquidity Bank, the Letter of Credit Agent, any Letter of Credit Bank, the
Collateral Agent, the Trustee or any other recipient of payment to be made by or
on account of any obligation of BAFC hereunder: (a) Taxes imposed on or measured
by net income (however denominated), franchise Taxes, and branch profits Taxes,
in each case, (i) imposed as a result of the Administrative Agent, such
Liquidity Bank, the Letter of Credit Agent, such Letter of Credit Bank, the
Collateral Agent, the Trustee or other recipient being organized under the laws
of, or having its principal office or, in the case of a Liquidity Bank or a
Letter of Credit Bank, its applicable lending office located in,

 

Annex - 19

--------------------------------------------------------------------------------


 

the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Liquidity Bank or a
Letter of Credit Bank, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Liquidity Bank or such Letter of Credit Bank with
respect to an applicable interest in a Liquidity Loan or a Letter of Credit
pursuant to a law in effect on the date on which (i) such Liquidity Bank or
Letter of Credit Bank acquires such interest in the Liquidity Loan or Letter of
Credit or (ii) such Liquidity Bank or Letter of Credit Bank changes its lending
office or location, except in each case to the extent that, pursuant to
Section 4.06 of the Liquidity Agreement or Section 2.10 of the Letter of Credit
Reimbursement Agreement, amounts with respect to such Taxes were payable either
to such Liquidity Bank’s or Letter of Credit Bank’s assignor immediately before
such Liquidity Bank or Letter of Credit Bank became a party to the Liquidity
Agreement or the Letter of Credit Reimbursement Agreement or to such Liquidity
Bank or Letter of Credit Bank immediately before it changed its lending office,
(c) Taxes attributable to the failure by a Liquidity Bank or Letter of Credit
Bank to comply with Sections 4.06(e), 4.06(f) or 4.06(g) of the Liquidity
Agreement or Section 2.10(e), 2.10(f) or 2.10(g) of the Letter of Credit
Reimbursement Agreement, as applicable, and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Executive Order” shall mean Executive Order No. 13224 of September 23, 2011 —
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism.

 

“Exiting Bank” has the meaning assigned to such term in subsection
4.03(c)(ii) of the Liquidity Agreement.

 

“Exiting Letter of Credit Bank(s)” shall have the meaning assigned to such term
in subsection 2.01(d) of the Letter of Credit Reimbursement Agreement.

 

“Exiting Letter of Credit Bank Draw” shall have the meaning assigned to such
term in subsection 2.01(d) of the Letter of Credit Reimbursement Agreement.

 

“Exiting Loan” has the meaning assigned to such term in subsection
4.03(c)(ii) of the Liquidity Agreement.

 

“Face Amount” means, when used with respect to the Commercial Paper, the amount
due at maturity of such Commercial Paper.

 

“FATCA” shall mean (a) Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable to and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or (b) any treaty, law
or regulation of any jurisdiction other than the United States adopted pursuant
to an intergovernmental agreement between the United States and such other
jurisdiction, which facilitates the implementation of any law or regulation
referred to in paragraph (a) above.

 

Annex - 20

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Federal Government Obligor” shall mean the United States Federal government or
any subdivision thereof or any agency, department or instrumentality thereof.

 

“Fees, Costs and Expenses” means, with respect to the relevant Person, all
amounts charged for services rendered and all amounts advanced or expended by
such Person for the account of the Company or BAFC payable under any Transaction
Document(s): including, without limitation, all out-of-pocket costs and expenses
(excluding expenses solely attributable to administrative overhead) at any time
and from time to time incurred by such Person in connection with the enforcement
of or preservation of any right under such Transaction Document(s) (including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
employed by such Person in connection therewith); any other out-of-pocket costs
and expenses payable by the Company and BAFC to such Person under or in
connection with such Transaction Document(s); and all indemnities, increased
costs, capital requirements and taxes at any time and from time to time owed to
or payable by such Person under or in connection with such Transaction
Document(s).

 

“First Extension Liquidity Commitment Expiration Date” shall mean the date
falling twelve (12) Months after the Original Liquidity Commitment Expiration
Date, or if such day is not a Business Day, the preceding Business Day.

 

“First Liquidity Commitment Anniversary” shall mean the date falling twelve (12)
Months after the Amendment Effective Date.

 

“First Liquidity Commitment Extension Request” has the meaning assigned to such
term in Section 4.03(b)(i) of the Liquidity Agreement.

 

“Force Majeure Delay” shall mean, with respect to the Servicer, any cause or
event which is beyond the control and not due to the negligence of the Servicer
which delays, prevents or prohibits the Servicer’s delivery of Daily Reports
and/or Monthly Settlement Statements, including, without limitation, acts of
God, or the elements and fire, but shall not include strikes; provided that no
such cause or event shall be deemed to be a Force Majeure Delay unless the
Servicer shall have given the Company, the Trustee, the Letter of Credit Agent
(if applicable) and the Administrative Agent (if applicable) written notice
thereof as soon as reasonably possible after the beginning of such delay.

 

“Fractional Undivided Interest” shall mean a fractional undivided interest,
which, with respect to any Investor Certificate, can be expressed as a
percentage of the interest in the Trust Assets represented by the Series or
Class in which it was issued by taking the percentage

 

Annex - 21

--------------------------------------------------------------------------------


 

equivalent of a fraction the numerator of which is the principal amount of such
Investor Certificate and the denominator of which is the aggregate principal
amount of all Investor Certificates of such Series or Class.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

 

“General Opinion” shall mean, with respect to any action, an Opinion of Counsel
to the effect that (i) such action has been duly authorized by all necessary
corporate action on the part of the Servicer, the Company, a Seller or BAFC, as
the case may be, (ii) any agreement executed in connection with such action
constitutes a legal, valid and binding obligation of the Servicer, the Company,
a Seller or BAFC, as the case may be, enforceable in accordance with the terms
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereinafter
in effect, affecting the enforcement of creditors’ rights and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity), (iii) such action does not
violate any Requirement of Law or require any consent or filing thereunder,
(iv) such action does not result in a breach of, or default under any
contractual obligation, or creation of any Lien, pursuant thereto and (v) any
condition precedent to any such action specified in the applicable agreement, if
any, has been complied with, which opinion in the case of clauses (iv) or
(v) may, to the extent that such opinion concerns questions of fact, rely on a
Responsible Officer’s certificate with respect to such questions of fact.

 

“Governmental Authority” shall mean any nation or government, any State or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) with respect to which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or

 

Annex - 22

--------------------------------------------------------------------------------


 

determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
owner of the primary obligation in good faith.

 

“Guarantor” shall mean BL.

 

“Guaranty” shall mean the Eighth Amended and Restated Guaranty, dated as of
November 20, 2014, by the Guarantor to the Letter of Credit Agent (for the
benefit of the Letter of Credit Banks), the Administrative Agent (for the
benefit of the Liquidity Banks), the Collateral Agent and the Trustee, as
amended, supplemented or otherwise modified from time to time in accordance with
the Transaction Documents.

 

“Guaranty Obligations” has the meaning ascribed to such term in Section 2 of the
Guaranty.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.

 

“Hedge Agreements” shall mean all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations either generally or under specific
contingencies.

 

“Hedge Termination Amounts” shall mean, as the context requires, (i) with
respect to Series 2002-1, all amounts (a) due and owing by BLFC or (b) received
by BLFC, in each case in connection with the termination of a Hedge Agreement
entered into by BLFC and (ii) with respect to Series 2003-1, all amounts (a) due
and owing by BFE or (b) received by BFE, in each case in connection with the
termination of a Hedge Agreement entered into by BFE.

 

“Holders” shall mean any or all of the Investor Certificateholders and the
holders of the Exchangeable Company Interest.

 

Annex - 23

--------------------------------------------------------------------------------


 

“Impacted Interest Rate” shall have the meaning assigned in the definition of
“LIBOR Rate”.

 

“Indebtedness” shall mean as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (e) all obligations of such Person created or arising
under any conditional sales or other title retention agreement with respect to
any property acquired by such Person (including without limitation, obligations
under any such agreement which provides that the rights and remedies of the
seller or lender thereunder in the event of default are limited to repossession
or sale of such property), (f) all obligations of such Person with respect to
letters of credit and similar instruments, including without limitation
obligations under reimbursement agreements, (g) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has existing right,
contingent or otherwise, to be secured by) a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person, and (h) all
guarantees by such Person of Indebtedness of others (other than guarantees of
obligations of direct or indirect Subsidiaries of such Person).

 

“Indemnified Person” shall have the meaning assigned in Section 10.18 of the
Pooling Agreement.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of BAFC
or the Guarantor under any Transaction Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

“Independent Public Accountants” shall mean, with respect to any Person, any
independent certified public accountants of nationally recognized standing, or
any successor thereto, (who may also render other services to the Company, the
Servicer or a Seller); provided that such firm is independent with respect to
such Person within the meaning of Rule 2-01(b) of Regulation S-X under the
Securities Act.

 

“Ineligibility Determination Date” shall have the meaning assigned in subsection
2.05(a) of the Pooling Agreement.

 

“Ineligibility Event” shall have the meaning assigned in subsection 2.05(a) of
the Sale Agreement.

 

“Ineligible Purchased Loan” shall (i) as used in the Sale Agreement, have the
meaning specified in subsection 2.05(a) of the Sale Agreement, and (ii) as used
in all other Transaction Documents, have the meaning specified in subsection
2.05(a) of the Pooling Agreement.

 

Annex - 24

--------------------------------------------------------------------------------


 

“Initial Invested Amount” shall have, with respect to any Series, the meaning
specified in the related Supplement for such Series.

 

“Insolvency Event” shall mean, with respect to any Person, (i) a court having
jurisdiction shall enter a decree or order for relief in respect of such Person
in an involuntary case under Applicable Insolvency Laws, which decree or order
is not stayed or any other similar relief shall be granted under any applicable
federal, state or foreign law now or hereafter in effect and shall not be
stayed; (ii)(A) an involuntary case is commenced against such Person under any
Applicable Insolvency Law now or hereafter in effect, a decree or order of a
court having jurisdiction for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of the property of such Person,
shall have been entered, an interim receiver, trustee or other custodian of such
Person for all or a substantial part of the property of such Person is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued against any substantial part of the property of such Person, and
(B) any event referred to in clause (ii)(A) above continues for 60 days unless
dismissed, bonded or discharged; (iii) such Person shall at its request have a
decree or an order for relief entered with respect to it or commence a voluntary
case under any Applicable Insolvency Law now or hereafter in effect, or shall
consent to the entry of a decree or an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
Applicable Insolvency Law, consent to the appointment of or taking possession by
a receiver, trustee or other custodian for all or a substantial part of its
property; (iv) the making by such Person of any general assignment for the
benefit of creditors; (v) the inability or failure of such Person generally to
pay its debts as such debts become due; or (vi) the Board of Directors (or the
equivalent thereof) of such Person authorizes action to approve any of the
foregoing.

 

“Instructions” shall have the meaning assigned to such term in subsection
5(b) of the Depositary Agreement.

 

“Interest” shall mean any interest in the Trust Assets issued pursuant to the
Pooling Agreement or any Supplement.

 

“Interest Period” has the meaning given such term in subsection 3.01(h) of the
Liquidity Agreement.

 

“Internal Operating Procedures Memorandum” shall mean the internal operating
procedures memorandum prepared by the Trustee as set forth in Exhibit A attached
to the Pooling Agreement.

 

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the Reuters LIBOR
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Reuters LIBOR Rate
for the longest period for which the Reuters LIBOR Rate is available that is
shorter than the Impacted Interest Period; and (b) the Reuters LIBOR Rate for
the shortest

 

Annex - 25

--------------------------------------------------------------------------------


 

period (for which that Reuters LIBOR Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

 

“Invested Amount” shall have, with respect to any Series, the meaning assigned
in the related Supplement for such Series.

 

“Invested Percentage” shall have, with respect to any Series, the meaning
assigned in the related Supplement for such Series.

 

“Investment” shall mean the making by the Company or a Seller of any advance,
loan, extension of credit or capital contribution to, the purchase of any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or the making by the Company or a Seller of any other
investment in, any Person.

 

“Investment Earnings” shall have the meaning assigned in subsection 3.01(c) of
the Pooling Agreement.

 

“Investor Certificateholder” shall mean the holder of record of, or the bearer
of, an Investor Certificate.

 

“Investor Certificateholders’ Interest” shall have the meaning assigned in
subsection 3.01(b) of the Pooling Agreement.

 

“Investor Certificates” shall mean the Certificates executed by the Company, as
agent of the Trustee, and authenticated by or on behalf of the Trustee,
substantially in the form attached to the applicable Supplement, but shall not
include the Exchangeable Company Interest or any other Interest held by the
Company.

 

“Issuance Date” shall mean, with respect to any Series, the date of issuance of
such Series, or the date of any increase to the Invested Amount of such Series,
as specified in the related Supplement.

 

“Issuer” shall mean BAFC.

 

“JPMorgan Chase” shall mean JPMorgan Chase Bank, N.A., a national banking
association, and its successors and assigns.

 

“JPMorgan Chase Roles” shall have the meaning assigned in Section 9.15 of the
Series 2000-1 Supplement.

 

“JPMS” shall mean J.P. Morgan Securities LLC, and its successors and assigns.

 

“L/C Expiration Date” shall mean (a) with respect to the initial L/C Expiration
Date, November 12, 2015, or if such day is not a Business Day, the preceding
Business Day and (b) with respect to subsequent L/C Expiration Dates, the last
day of any extension of such date

 

Annex - 26

--------------------------------------------------------------------------------


 

pursuant to Section 2.01(c) of the Letter of Credit Reimbursement Agreement, or
if such day is not a Business Day, the preceding Business Day.

 

“L/C Termination Date” shall mean the earlier of (a) the L/C Expiration Date and
(b) the date of receipt by the Letter of Credit Agent of a notice from the
Administrative Agent in the form of Annex 2 to the Letter of Credit.

 

“Legal Rate” means the maximum rate of interest permitted to be charged by
applicable law.

 

“Letter of Credit” means that certain irrevocable letter of credit issued by the
Letter of Credit Banks as revised or amended from time to time pursuant to the
terms of the Letter of Credit Reimbursement Agreement, and all permitted
substitutes and replacements thereof.

 

“Letter of Credit Agent” means the party or parties from time to time acting as
“Letter of Credit Agent” under the Letter of Credit Reimbursement Agreement.

 

“Letter of Credit Amount” shall mean, as of any day, (a) the Letter of Credit
Commitment less (b) any amount previously drawn under the Letter of Credit and
not reimbursed to the Letter of Credit Banks.

 

“Letter of Credit Bank” means each financial institution in its capacity as a
“Letter of Credit Bank” under the Letter of Credit Reimbursement Agreement,
together with any successors and permitted assigns.

 

“Letter of Credit Bank Breach” means a failure or refusal of a Letter of Credit
Bank to honor a proper drawing under the Letter of Credit, or any other breach
of its obligations under the Letter of Credit.

 

“Letter of Credit Commitment” shall mean an amount equal to the Applicable L/C
Percentage of the Aggregate Liquidity Commitment as such amount may be increased
or decreased from time to time pursuant to the Letter of Credit Reimbursement
Agreement.

 

“Letter of Credit Commitment Share” shall mean the percent of the Letter of
Credit Commitment attributable to each Letter of Credit Bank, as set forth from
time to time on Schedule I to the Letter of Credit Reimbursement Agreement.

 

“Letter of Credit Disbursement” shall have the meaning assigned in Section 2.03
of the Letter of Credit Reimbursement Agreement.

 

“Letter of Credit Facility Fee” shall have the meaning assigned to such term in
subsection 2.05(a) of the Letter of Credit Reimbursement Agreement.

 

Annex - 27

--------------------------------------------------------------------------------


 

“Letter of Credit Fee Letter” shall mean any letter agreement between BAFC and
the Letter of Credit Agent, which describes BAFC’s obligations to pay the Letter
of Credit Facility Fee.

 

“Letter of Credit Obligations” means all indebtedness, obligations and
liabilities, whether absolute, fixed or contingent, at any time owing by BAFC to
the Letter of Credit Agent and the Letter of Credit Banks under the Letter of
Credit Reimbursement Agreement and the Letter of Credit Fee Letter, including
for this purpose, without limitation, the Letter of Credit Facility Fee,
Repayment Amounts and any Fees, Costs and Expenses of the Letter of Credit Agent
and the Letter of Credit Banks thereunder.

 

“Letter of Credit Reimbursement Agreement” shall mean the Seventh Amended and
Restated Letter of Credit Reimbursement Agreement, dated as of November 20,
2014, among the Series 2000-1 Purchaser, the Letter of Credit Agent and the
Letter of Credit Banks, as amended, supplemented or otherwise modified from time
to time in accordance with the Transaction Documents.

 

“Letter of Representations” means that certain Letter of Representations, dated
as of August 25, 2000, entered into between BAFC, JPMorgan Chase and DTC, as the
same may at any time be modified or amended and in effect.

 

“LIBOR Liquidity Loan” means a Liquidity Loan bearing interest based on a LIBOR
Rate in accordance with Section 3.03 of the Liquidity Agreement.

 

“LIBOR Rate” means, with respect to each day during each Interest Period
pertaining to the Liquidity Loans, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in reasonable market size in
Dollars for the number of days most closely approximating such Interest Period
which appears on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
consultation with BAFC; in each case the “Reuters LIBOR Rate”) at approximately
11:00 A.M. (London time), two (2) Business Days prior to the beginning of the
relevant Interest Period (or, in the case of any determination of ABR, on the
day of determination); provided that in the event the Reuters LIBOR Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”), then the “LIBOR Rate” shall mean for such Interest Period the
Interpolated Rate at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the beginning of the Impacted Interest Period; provided further
that if no Reuters LIBOR Rate shall be available at such time, the “LIBOR Rate”
shall mean the arithmetic mean (rounded upwards to four decimal places)
determined by the Administrative Agent of the respective rate per annum quoted
by at least two (2)  Reference Banks at approximately 11:00 A.M. (London time)
(or as soon thereafter as practicable) on the date two Business Days prior to
the first day of such Interest Period for the offering by the Reference Banks to
leading banks in the London interbank market of Dollar deposits in reasonable
market

 

Annex - 28

--------------------------------------------------------------------------------


 

size having a term most closely approximating number of days comprised in the
related Interest Period and in an amount most closely approximating the
aggregate principal amount of the Liquidity Loans of such Reference Banks to be
outstanding during such Interest Period; provided further that if the LIBOR Rate
shall be determined to be less than zero, such rate shall be deemed to be zero
for the purposes of the Liquidity Agreement.  If any Reference Bank does not
timely furnish such information, the Administrative Agent shall determine the
LIBOR Rate on the basis of the information timely furnished by the remaining
Reference Banks or Bank.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset.

 

“Lien Creation” shall mean the creation, incidence, assumption or suffering to
exist by the Company, the Servicer or a Seller of any Lien upon the Purchased
Loans, Related Property or the proceeds thereof.

 

“Liquid Inventory” shall mean, as to the Guarantor and its consolidated
Subsidiaries at any time, its inventory at such time of commodities which are
traded on any recognized commodities exchange, valued depending on the type of
such commodity at either (a) the lower of cost or the market value at such time
or (b) the market value at such time.

 

“Liquidation Event” shall have the meaning assigned to such term in Article VIII
of the Liquidity Agreement.

 

“Liquidity Agreement” shall mean that certain Twelfth Amended and Restated
Liquidity Agreement, dated as of November 20, 2014, entered into among BAFC, the
Administrative Agent and the Liquidity Banks, as the same may at any time be
modified or amended and in effect.

 

“Liquidity Bank Breach” means a failure or refusal of the Administrative Agent
or a Liquidity Bank to make an advance properly requested under the Liquidity
Agreement.

 

“Liquidity Bank Obligations” means all indebtedness, obligations and
liabilities, whether absolute, fixed or contingent, at any time owing by BAFC to
the Administrative Agent or the Liquidity Banks under the Liquidity Agreement,
including, without limitation, the Liquidity Loan Obligations and any Fees,
Costs and Expenses of the Administrative Agent or the Liquidity Banks
thereunder.

 

“Liquidity Bank(s)” shall mean a financial institution or institutions now or
hereafter a party to the Liquidity Agreement as a lender, together with their
successors and permitted assigns; provided that such successors and permitted
assigns must have short-term ratings of at least “A-1” by S&P and “P-1” by
Moody’s.

 

Annex - 29

--------------------------------------------------------------------------------


 

“Liquidity Commitment” shall mean the obligation of the Liquidity Banks to make
Liquidity Loans in a maximum principal amount at any time outstanding equal to
the amount set forth on Annex Y to the Liquidity Agreement, as such amount may
from time to time be reduced pursuant to Sections 4.02 and 4.03 of the Liquidity
Agreement.

 

“Liquidity Commitment Expiration Date” means the Original Liquidity Commitment
Expiration Date or, in respect of Consenting Liquidity Banks (and replacement
Liquidity Banks, if applicable), if the extension option under
Section 4.03(b) of the Liquidity Agreement has been exercised, the First
Extension Liquidity Commitment Expiration Date or the Second Extension Liquidity
Commitment Expiration Date.

 

“Liquidity Commitment Extension Request” and “Liquidity Commitment Extension
Requests” shall have the meaning assigned to such term in Section 4.03(b)(ii) of
the Liquidity Agreement.

 

“Liquidity Facility Collateral” shall mean collectively, all of the Issuer’s
right, title and interest in (i) the Letter of Credit Reimbursement Agreement,
(ii) all amounts deposited in the Collateral Accounts related to drawings by the
Administrative Agent under the Letter of Credit, (iii) all amounts deposited in
the Reserve Account by BAFC pursuant to subsection 5.05(g) of the Liquidity
Agreement and (iv) all proceeds, in cash or otherwise, of the Liquidity Facility
Collateral described in the foregoing clauses (i), (ii) and (iii), all Liens
with respect to such Liquidity Facility Collateral and all remedies and claims
(whether in nature of indemnities, warranties, guaranties or otherwise) of the
Issuer with respect to such Liquidity Facility Collateral, including without
limitation, the right of the Issuer to bring suit to enforce its rights with
respect to such Liquidity Facility Collateral, in any case whether now existing
or hereafter arising.

 

“Liquidity Loan Notes” shall have the meaning assigned to such term in
subsection 3.02(a) of the Liquidity Agreement.

 

“Liquidity Loan Obligations” shall mean the principal amount of, and interest
accrued on, any Liquidity Loans by the Liquidity Banks to BAFC under the
Liquidity Agreement.

 

“Liquidity Loan(s)” shall mean a loan or loans from the Liquidity Banks to BAFC
pursuant to the Liquidity Agreement.

 

“Loan(s)” shall mean any and all loans or advances to or for the account of
Eligible Obligors by a Seller, each as evidenced by Loan Note(s).

 

“Loan Assets” shall, as used in the Sale Agreement, have the meaning assigned in
subsection 2.01(a) thereof.

 

“Loan Documents” shall mean each Loan Note, and each other document, certificate
or instrument entered into or delivered in connection with a Loan.

 

Annex - 30

--------------------------------------------------------------------------------


 

“Loan Note(s)” means the promissory notes, executed by any Obligor from time to
time, together with all renewals, extensions, modifications and replacements
thereof and substitutions therefor, which have been endorsed by such Obligor, to
be payable to the order of the Trustee, for the benefit of the Holders.

 

“Loan Purchase Date” shall mean, with respect to any Purchased Loan, the
Business Day on which the Company purchases such Purchased Loan from the
applicable Seller and transfers such Purchased Loan to the Trust.

 

“Lock-Box Accounts” shall mean the accounts listed on Exhibit C to the Servicing
Agreement, each in the name of the Company, and under the exclusive ownership,
dominion and control of the Trustee.

 

“Lock-Box Agreement” shall mean an agreement between the Servicer, the Company,
the Trustee (on behalf of the Investor Certificateholders) and the Lock-Box Bank
in substantially the form of Exhibit D to the Servicing Agreement.

 

“Lock-Box Bank” shall mean each of the banks set forth on Exhibit C to the
Servicing Agreement, and such banks as may be added thereto or deleted therefrom
pursuant to subsection 2.03(d) of the Servicing Agreement.

 

“Majority Letter of Credit Banks” shall mean one or more Letter of Credit Banks
whose aggregate Letter of Credit Commitment Share exceed 50% of the Letter of
Credit Commitment.

 

“Majority Liquidity Banks” shall mean (i) Liquidity Banks having an aggregate
Percentage of the Aggregate Liquidity Commitment greater than fifty percent
(50%) or (ii) if the Aggregate Liquidity Commitment shall have been terminated,
Liquidity Banks holding more than 50% of the aggregate outstanding Liquidity
Loans.

 

“Mandatory CP Wind-Down Event” shall have the meaning assigned to such term in
Section 8.02 of the Liquidity Agreement.

 

“Mandatory Liquidation Event” has the meaning ascribed to such term in
Section 8.01 of the Liquidity Agreement.

 

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board.

 

“Master Note” shall mean a CP Note issued in the name of Cede & Co., the nominee
of DTC, in an aggregate principal amount at all times reflecting the aggregate
unpaid principal amount of all Commercial Paper which constitutes Book-Entry CP
Notes.

 

“Material Adverse Effect” shall mean (a) a material impairment of the ability of
a Seller, the Servicer, the Guarantor, BAFC or the Company, as the case may be,
to perform its

 

Annex - 31

--------------------------------------------------------------------------------


 

obligations under the Transaction Documents, (b) a materially adverse effect on
the business, operations, property, prospects or condition (financial or
otherwise) of a Seller, the Servicer, BAFC, the Company or the Guarantor and its
consolidated Subsidiaries taken as a whole, (c) a material impairment of the
validity or enforceability of any of the Transaction Documents against a Seller,
the Servicer, the Guarantor, BAFC or the Company, (d) a material impairment of
the collectability of the Purchased Loans taken as a whole or (e) a material
impairment of the interests, rights or remedies of the Trustee or the Investor
Certificateholders of any Outstanding Series (or, if applicable, any Letter of
Credit Bank or any Liquidity Bank) under or with respect to the Transaction
Documents or the Purchased Loans taken as a whole.

 

“Month” shall mean a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month, except that
(a) (subject to paragraph (c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day; (b) if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month; and (c) if an Interest Period
begins on the last Business Day of a calendar month, that Interest Period shall
end on the last Business Day in the calendar month in which that Interest Period
is to end.

 

“Monthly Servicing Fee” shall have the meaning assigned in subsection 2.05(a) of
the Servicing Agreement.

 

“Monthly Settlement Statement” shall have the meaning assigned in Section 4.02
of the Servicing Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” shall mean with respect to any Person, a multiemployer plan
as defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and at least one Person other than such
Guarantor and the ERISA Affiliates or (b) was so maintained and in respect of
which the Guarantor or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Worth” shall mean with respect to any Person, the sum of such Person’s
capital stock, capital in excess of par or stated value of shares of its capital
stock, retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

 

Annex - 32

--------------------------------------------------------------------------------


 

“No-Issuance Conditions for Commercial Paper” means the following:

 

(1)                                 the Depositary shall have received, prior to
the time of delivery of any CP Note to a Placement Agent (or other appropriate
dealer or its designated consignee), and in any event prior to 12:01 p.m., New
York City time, instructions from an officer of the Administrative Agent not to
issue or deliver CP Notes because:

 

(A)                               a Mandatory Liquidation Event has occurred and
is continuing, (B) a Mandatory CP Wind-Down Event has occurred and is
continuing, (C) the issuance of CP Notes is prohibited pursuant to subsection
4.02(b) or (c) of the Liquidity Agreement, (D) BAFC shall have terminated the
Aggregate Liquidity Commitment under the Liquidity Agreement pursuant to
subsection 4.02(a) thereof, (E) the Aggregate Liquidity Commitment shall
otherwise have been terminated in whole for any reason in accordance with
Article VIII of the Liquidity Agreement, (F) the conditions precedent specified
in Article VI of the Liquidity Agreement with respect to the issuance of CP
Notes are not satisfied (until revoked or superseded by further instructions
from an officer of the Administrative Agent), (G) the Liquidity Commitment
Expiration Date or termination of the Liquidity Agreement shall have occurred,
or the L/C Expiration Date shall have occurred, or (H) a Security Agreement
Event of Default shall have occurred; or

 

(2)                                 if the CP Notes are to be issued on a date
which is less than three (3) Business Days before the Liquidity Commitment
Expiration Date, the Depositary shall not have received written notice from the
Administrative Agent in accordance with Section 4.03 of the Liquidity Agreement,
extending such Liquidity Commitment Expiration Date; or

 

(3)                                 if at the time of proposed issuance of the
CP Notes, the Depositary shall have received written notice that the Collection
Account or any Collateral Account is subject to any stay, writ, order, judgment,
warrant of attachment, execution or similar process and BAFC shall not have
obtained the prior approval of the Administrative Agent to continue to issue and
sell the CP Notes in accordance with subsection 4.02(c) of the Liquidity
Agreement.

 

Annex - 33

--------------------------------------------------------------------------------


 

“Non-U.S Liquidity Bank” shall have the meaning assigned in Section 4.06(e) of
the Liquidity Agreement.

 

“Notice Address” or “Notice Addresses” shall mean as follows:

 

If to BAFC:

 

BUNGE ASSET FUNDING CORP.

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2908

Telecopy: (314) 292-4908

 

with a copy to:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Tel. No: (914) 683-3365

Telecopy: (914) 684-3283

 

 

 

If to BLFC:

 

BUNGE LIMITED FINANCE CORP.

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2908

Telecopy: (314) 292-4908

 

with a copy to:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Tel. No: (914) 683-3365

Telecopy: (914) 684-3283

 

Annex - 34

--------------------------------------------------------------------------------


 

 

 

 

If to BFE:

 

BUNGE FINANCE EUROPE B.V.

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2908

Telecopy: (314) 292-4908

 

with a copy to:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Tel. No: (914) 683-3365

Telecopy: (914) 684-3283

 

 

 

If to Rabobank as Letter of Credit Agent and as Letter of Credit Bank:

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH

10 Exchange Place

Jersey City, NJ 07302

Attention: Letters of Credit Department

Tel. No: (201) 499-5434

Telecopy: (201) 499-5479

 

 

 

If to CoBank as Letter of Credit Bank:

 

COBANK, ACB

5500 South Quebec Street

Greenwood Village, CO 80111

Attention: Porter Little

Tel. No.: (303) 694-5954

Telecopy: (303) 740-6492

 

 

 

If to the Administrative Agent:

 

JPMORGAN CHASE BANK, N.A.

500 Stanton Christiana Rd, Ops 2, Floor 3

Newark, DE 19713

Attention: Chelsea Hamilton

Tel. No: (302) 634-8822

Telecopy: (302) 634-4733

 

Annex - 35

--------------------------------------------------------------------------------


 

 

 

 

If to the Collateral Agent:

 

THE BANK OF NEW YORK MELLON

101 Barclay Street, Floor 7W

New York, NY 10286

Attention: Global Structured Finance

Telecopy: (212) 815-5917

 

 

 

If to the Depositary with respect to Instructions regarding the Commercial
Paper:

 

BANK OF AMERICA, N.A.

135 South LaSalle Street

Mail Code IL4-135-18-11

Chicago, IL 60603

Attention: IPA Operations

Tel. No: (312) 992-7990

Fax: (866) 940-0414

 

 

 

If to the Depositary with respect to all other notices:

 

BANK OF AMERICA, N.A.

135 South LaSalle Street

Mail Code IL4-135-05-07

Chicago, IL 60603

Attention: Marili Nieminski

Tel. No: (312) 992-2306

Telecopy: (312) 453-3478

 

 

 

If to JPMS as Placement Agent:

 

J.P. MORGAN SECURITIES LLC

383 Madison Avenue — 3rd Floor

New York, NY 10179

Attention: Short-Term Fixed Income

Tel. No: (212) 834-5543

Telecopy: (212) 834-6560

 

 

 

If to Citigroup as Placement Agent:

 

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street, 4th Floor

New York, NY 10013

Attention: Money Markets Origination

Tel. No: (212) 723-6669

Telecopy: (212) 723-8624

 

 

 

If to the Trustee:

 

THE BANK OF NEW YORK MELLON

101 Barclay Street, Floor 7W

New York, NY 10286

Attention: Global Structured Finance

Telecopy: (212) 815-5917

 

Annex - 36

--------------------------------------------------------------------------------


 

If to BL as the Guarantor:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Tel. No: (914) 684-3365

Telecopy: (914) 684-3283

 

 

 

If to the Servicer:

 

BUNGE MANAGEMENT SERVICES, INC.

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2908

Telecopy: (314) 292-4908

 

with a copy to:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Tel. No: (914) 684-3365

Telecopy: (914) 684-3283

 

 

 

If to the Company:

 

BUNGE FUNDING, INC.

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2908

Telecopy: (314) 292-4908

 

with a copy to:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Telecopy: (914) 684-3365

 

Annex - 37

--------------------------------------------------------------------------------


 

 

 

 

If to Bunge Finance:

 

BUNGE FINANCE LIMITED

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2908

Telecopy: (314) 292-4908

 

with a copy to:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Tel. No: 914 (684)-3365

Telecopy: (914) 684-3283

 

 

 

If to Bunge Finance North America:

 

BUNGE FINANCE NORTH AMERICA, INC.

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2908

Telecopy: (314) 292-4908

 

with a copy to:

 

BUNGE LIMITED

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Tel. No: 914 (684)-3365

Telecopy: (914) 684-3283

 

“Notice of Borrowing” has the meaning ascribed to such term in subsection
3.01(b) of the Liquidity Agreement.

 

“Notice of Enforcement” has the meaning assigned to such term in subsection
6.1(b) of the Security Agreement.

 

“Notice of a Security Agreement Event of Default” shall have the meaning
assigned to such term in subsection 6.1(a) of the Security Agreement.

 

“Obligations” means all indebtedness, obligations and liabilities of BAFC as
defined in Article II of the Security Agreement.

 

Annex - 38

--------------------------------------------------------------------------------


 

“Obligor” shall mean, with respect to any Loan, the party obligated to make
payments with respect to such Loan, including any guarantor thereof.

 

“OECD Country” shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development.

 

“OFAC” shall have the meaning set forth in the definition of “Sanctions.”

 

“Offering Memoranda” or “Offering Memorandum” means the offering memorandum
dated November 2014 as the same may be amended from time to time which describes
(i) the CP Notes, (ii) the proposed use of proceeds from the sale of the CP
Notes, (iii) the business of BAFC, the Servicer and the Guarantor, and any
material change thereof or in the financial condition of BAFC, the Servicer and
the Guarantor, (iv) such summary financial information concerning BAFC, the
Servicer and the Guarantor as BAFC, the Servicer, the Guarantor and the
Placement Agent consider appropriate, and (v) the restrictions on resale of the
CP Notes.

 

“Opinion of Counsel” shall mean a written opinion or opinions of one or more
counsel (who, unless otherwise specified in the Transaction Documents, may be
internal counsel) to the Company, the Servicer or a Seller, designated by the
Company, the Servicer or a Seller, as the case may be, that is reasonably
acceptable to the Trustee, the Letter of Credit Agent (if applicable) and the
Administrative Agent (if applicable).

 

“Optional Repurchase Percentage” shall have, with respect to any Series, the
meaning assigned in the related Supplement for such Series.

 

“Optional Termination Notice” shall have, with respect to any Series, the
meaning assigned in the related Supplement for such Series.

 

“Original Liquidity Commitment Expiration Date” shall mean the date on which the
Aggregate Liquidity Commitment shall expire as provided in Annex Y to the
Liquidity Agreement, or if such day is not a Business Day, the preceding
Business Day.

 

“Original Principal Amount” of any Purchased Loan shall mean the Principal
Amount of such Loan as of the date on which such Loan is sold or otherwise
conveyed to the Company under the Sale Agreement.

 

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Liquidity Bank, the Letter of Credit Agent, any Letter of Credit Bank, the
Collateral Agent, the Trustee or any other recipient of payment to be made by or
on account of any obligation of BAFC under any Transaction Document, Taxes
imposed as a result of a present or former connection between the Administrative
Agent, such Liquidity Bank, the Letter of Credit Agent, such Letter of Credit
Bank, the Collateral Agent, the Trustee or other recipient and the jurisdiction
imposing such Tax (other than connections arising from the Administrative Agent,
such Liquidity Bank, the Letter of Credit Agent, such Letter of Credit Bank, the
Collateral

 

Annex - 39

--------------------------------------------------------------------------------


 

Agent, the Trustee or other recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Transaction Document, or sold or assigned an interest in any
Liquidity Loan, Letter of Credit or Transaction Document).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Liquidity Agreement or any other
Transaction Document.

 

“Outstanding Series” shall mean, at any time, a Series issued pursuant to an
effective Supplement for which the Series Termination Date for such Series has
not occurred.

 

“Participant” has the meaning ascribed to such term in subsection 11.05(b) of
the Liquidity Agreement.

 

“Participant Register” shall (i) as used in the Liquidity Agreement, have the
meaning assigned to such term in subsection 11.05(b) thereof and (ii) as used in
the Letter of Credit Reimbursement Agreement, have the meaning assigned to such
term in subsection 6.09(d) thereof.

 

“Paying Agent” shall mean any paying agent and co-paying agent appointed
pursuant to Section 5.06 of the Pooling Agreement and, unless otherwise
specified in the related Supplement of any Series and with respect to such
Series, shall initially be The Bank of New York.

 

“Payment Office” means the office of the Administrative Agent in New York, New
York or the Letter of Credit Agent at New York, New York, as applicable, or such
other office as the Administrative Agent or the Letter of Credit Agent may
hereafter designate in writing as such to BAFC, the Collateral Agent and the
Depositary.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Percentage” shall mean, for each Liquidity Bank, the percentage of the
Aggregate Liquidity Commitment set forth opposite the name of such Liquidity
Bank on Annex Y to the Liquidity Agreement, as adjusted as additional Liquidity
Banks become a party to the Liquidity Agreement.

 

“Performing Liquidity Bank” shall mean any Liquidity Bank that is a Defaulting
Liquidity Bank solely as a result of the occurrence of an event described in
clause (d) of the definition of Defaulting Liquidity Bank that following such
event continues to perform all of its obligations under the Liquidity Agreement
and any other Transaction Document, and has not been replaced or repaid in
accordance with Section 4.07 of the Liquidity Agreement.

 

Annex - 40

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” means (i) indebtedness evidenced by the Commercial
Paper, (ii) indebtedness evidenced by the Liquidity Loan Notes and the Liquidity
Agreement, (iii) indebtedness of BAFC representing fees, expenses and
indemnities payable to the Depositary pursuant to the Depositary Agreement,
(iv) indebtedness of BAFC representing amounts, indemnities or expenses payable
to a Placement Agent under a Placement Agency Agreement, (v) indebtedness of
BAFC representing fees, expenses and indemnities payable to the Administrative
Agent and the Liquidity Banks, (vi) indebtedness of BAFC representing fees,
expenses and indemnities, including without limitation, the Letter of Credit
Facility Fees, payable to the Letter of Credit Agent and the Letter of Credit
Banks under the Letter of Credit Reimbursement Agreement, (vii) indebtedness of
BAFC representing fees, expenses or other amounts payable to investment bankers,
lawyers, accountants, consultants, financial advisors and other professionals
for services rendered to BAFC, including, but not limited to, premiums payable
for officer and director liability insurance coverage, (viii) indebtedness
representing Taxes of BAFC, (ix) indebtedness of BAFC under the Letter of Credit
Reimbursement Agreement or any other amounts or obligations in respect of the
Letter of Credit or Letter of Credit Reimbursement Agreement, (x) indebtedness
of BAFC representing fees, expenses or other amounts payable to the Collateral
Agent under the Security Agreement, and (xi) any other indebtedness or
liabilities that shall not exceed $50,000 at any one time outstanding.

 

“Permitted Liens” shall mean, at any time, for any Person:

 

(a)                                 Liens created pursuant to any Transaction
Document;

 

(b)                                 Liens for taxes, assessments or other
governmental charges or levies (i) which are not delinquent or remain payable
without any penalty or (ii) the validity of which is contested in good faith by
appropriate proceedings upon stay of execution of the enforcement thereof or
upon posting a bond in connection therewith and reserves to the extent required
by GAAP with respect thereto have been provided on the books of such Person;

 

(c)                                  Liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which such Person shall at any time in good faith be
prosecuting an appeal or proceeding for a review and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; and

 

Annex - 41

--------------------------------------------------------------------------------


 

(d)                                 Liens, charges or other encumbrances or
priority claims incidental to the conduct of business or the ownership of
properties and assets (including mechanics’, carriers’, repairers’,
warehousemen’s and statutory landlords’ Liens) and deposits, pledges or Liens to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money, provided in each case, the obligation secured is
not overdue, or, if overdue, is being contested in good faith by appropriate
actions or proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP.

 

“Permitted Secured Indebtedness” shall mean any Secured Indebtedness that:

 

(a)                                 is secured by any mechanic, laborer,
workmen, repairmen, materialmen, supplier, carrier, warehousemen, landlord or
vendor Lien or any other Lien provided for by mandatory provisions of law, any
order, attachment or similar legal process arising in connection with a court or
other similar proceeding, any tax, charge or assessment ruling or required by
any Governmental Authority under any other similar circumstances;

 

(b)                                 is incurred or assumed solely for the
purpose of financing all or any part of the cost of constructing or acquiring
Property, and any Secured Indebtedness extending, renewing or replacing, in
whole or in part Secured Indebtedness permitted pursuant to this clause (b), so
long as the principal amount of the Secured Indebtedness secured by such Lien
does not exceed its original principal amount;

 

(c)                                  is secured by Property existing prior to
the acquisition of such Property or the acquisition of any Subsidiary that is
the owner of such Property and is not incurred in contemplation of such
acquisition and any Secured Indebtedness extending, renewing or replacing, in
whole or in part Secured Indebtedness permitted pursuant to this clause (c), so
long as the principal amount of the Secured Indebtedness secured by such Lien
does not exceed its original principal amount;

 

(d)                                 is owed by any Subsidiary to the Guarantor
or any other Subsidiary;

 

(e) is secured by any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries), any contracts to sell, purchase
or receive commodities to or from export customers and any cash collateral and
proceeds thereof;

 

(f) is incurred pursuant to the Loan Documents or Transaction Documents;

 

(g) is secured by accounts receivable and other related assets arising in
connection with transfers thereof to the extent such transfers are treated as
true sales;

 

(h) is secured by a Lien on any checking account, saving account, clearing
account, futures account, deposit account, securities account, brokerage
account, custody account or other account (or on any assets held in such
account), securing obligations

Annex - 42

--------------------------------------------------------------------------------


 

under any agreement or arrangement related to the opening of or provision of
clearing, pooling, zero-balancing, brokerage, settlement, margin or other
services related to such account (or on any assets held in such account), which
customarily exist on similar accounts (or on any assets held in such accounts)
of corporations in connection with the opening of, or provision of clearing,
pooling, zero-balancing, brokerage, settlement, margin or other services
related, to such accounts; or

 

(i) is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.

 

“Person” shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Placement Agency Agreement” means (i) that certain Fifth Amended and Restated
Placement Agency Agreement, dated as of November 17, 2014, entered into between
BAFC, BL and JPMS, as Placement Agent, (ii) that certain Amended and Restated
Placement Agency Agreement, dated as of November 17, 2014, entered into between
BAFC, BL and Citigroup, as Placement Agent, and (iii) each other placement
agency agreement entered into between BAFC and a Placement Agent, in each case
as the same may at any time be modified or amended and in effect.

 

“Placement Agent” shall mean J.P. Morgan Securities LLC and Citigroup Global
Markets Inc. in their respective capacities as Placement Agent under their
respective Placement Agency Agreement, and each other placement agent appointed
by BAFC pursuant to a Placement Agency Agreement, in each case together with any
successors and assigns.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pooling Agreement” shall mean the Fifth Amended and Restated Pooling Agreement,
dated as of June 28, 2004, among the Company, the Servicer and the Trustee, and
all amendments thereof and supplements thereto, and including, unless expressly
stated otherwise, each Supplement.

 

“Pooling and Servicing Agreements” shall have the meaning assigned in subsection
10.01(a) of the Pooling Agreement.

 

“Potential Early Amortization Event” shall mean an event which, with the giving
of notice and/or the lapse of time, would constitute an Early Amortization Event
under the Pooling Agreement or under any Supplement.

 

“Potential Mandatory Liquidation Event” shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would become a Mandatory
Liquidation Event.

 

Annex - 43

--------------------------------------------------------------------------------


 

“Potential Purchase Termination Event” shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would become a Purchase
Termination Event.

 

“Potential Series 2000-1 Early Amortization Event” shall mean an event which,
with the giving of notice or the lapse of time or both, would constitute a
Series 2000-1 Early Amortization Event.

 

“Potential Series 2002-1 Early Amortization Event” shall mean an event which,
with the giving of notice or the lapse of time or both, would constitute a
Series 2002-1 Early Amortization Event.

 

“Potential Series 2003-1 Early Amortization Event” shall mean an event which,
with the giving of notice or the lapse of time or both, would constitute a
Series 2003-1 Early Amortization Event.

 

“Potential Servicer Default” shall mean an event which, with the giving of
notice or the lapse of time or both, would constitute a Servicer Default
hereunder or under the Servicing Agreement or any Supplement.

 

“Prepayment Request” shall have, with respect to any Series, the meaning
assigned in the related Supplement.

 

“Prime Rate Liquidity Loan” means a Liquidity Loan bearing interest based at ABR
in accordance with Section 3.03 of the Liquidity Agreement.

 

“Principal Amount” shall mean, with respect to any Purchased Loan, the unpaid
principal amount due thereunder.

 

“Principal Terms” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned in subsection 5.10(c) of the Pooling
Agreement.

 

“Program Costs” shall have, with respect to any Series, the meaning assigned in
the related Supplement for such Series.

 

“Program Parties” shall mean BAFC, the Collateral Agent, the Depositary, each
Placement Agent, the Servicer and the Guarantor.

 

“Property” shall mean any of the Guarantor’s or any Subsidiary’s present or
future property including any asset, revenue, or right to receive income or any
other property, whether tangible or intangible, real or personal.

 

“Publication Date” shall have the meaning assigned in subsection 7.02(a) of the
Pooling Agreement.

 

“Purchase Termination Event” shall have the meaning assigned in Section 7.01 of
the Sale Agreement.

 

Annex - 44

--------------------------------------------------------------------------------


 

“Purchased Loan” shall mean all Eligible Loans sold by the Sellers to the
Company and thereafter sold by the Company to the Trust as indicated in the
Daily Reports delivered to the Trustee.

 

“Rabobank” shall mean Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank International”, New York Branch, and its successors and assigns.

 

“Rate of Exchange” shall mean, as of the relevant date, the rate of exchange set
forth on the relevant page of the Telerate screen on or about 11:00 A.M., New
York City time, for the purchase of (as the context shall require) an Approved
Currency with any other Approved Currency on such date.

 

“Rating Agency” shall mean, with respect to each Outstanding Series, any rating
agency or agencies designated as such in the related Supplement; provided that
(i) in the event that no Outstanding Series has been rated, then for purposes of
the definitions of “Eligible Institution” and “Eligible Investments”, “Rating
Agency” shall mean S&P and Moody’s; (ii) except as provided in (i), in the event
no Outstanding Series has been rated, any reference to “Rating Agency” or the
“Rating Agencies” shall be deemed to have been deleted from the Pooling
Agreement, except that references to the term “Rating Agency Condition” shall
not be deemed deleted, but shall be modified as set forth under the definition
of such term.

 

“Rating Agency Condition” shall mean, with respect to any action, that each
Rating Agency shall have notified the Company, the Servicer, the Letter of
Credit Agent (if applicable), the Administrative Agent (if applicable) and the
Trustee in writing that such action will not result in a reduction,
qualification or withdrawal of the rating of any Outstanding Series or any
Class of any such Outstanding Series (or, if applicable, the Commercial Paper)
with respect to which it is a Rating Agency; provided that in the event that an
Outstanding Series has not been rated, any reference to a “Rating Agency
Condition” shall be deemed to be a reference to the consent of Investor
Certificateholders representing Fractional Undivided Interest aggregating not
less than 50% of the Invested Amount of such Series with respect to such action.

 

“Record Date” shall mean, with respect to the initial Distribution Date, the
Business Day immediately preceding such Distribution Date and, with respect to
any other Distribution Date, the last Business Day of the immediately preceding
Settlement Period.

 

“Recoveries” shall mean all amounts collected (net of out-of-pocket costs of
collection) in respect of Defaulted Loans.

 

“Reference Banks” shall mean JPMorgan Chase and any two (2) such other banks as
may be appointed by the Administrative Agent (and agreed by such bank) in
consultation with BAFC.

 

“Register” has the meaning ascribed to it in subsection 11.05(f) of the
Liquidity Agreement.

 

Annex - 45

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Property” shall mean, with respect to each Purchased Loan:

 

(a)                                 all security interests or Liens and property
subject thereto from time to time purporting to secure payment of such Purchased
Loan, whether pursuant to the Loan Documents related to such Purchased Loan or
otherwise, together with all financing statements signed by an Obligor
describing any collateral securing such Purchased Loan; and

 

(b)                                 all guarantees, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Purchased Loan whether pursuant to the Loan Documents
related to such Purchased Loan or otherwise;

 

including in the case of clauses (a) and (b), without limitation, any rights
described therein evidenced by an account, note, instrument, contract, security
agreement, chattel paper, general intangible or other evidence of indebtedness
or security.

 

“Repayment Amount” shall have the meaning assigned to such term in Section 2.03
of the Letter of Credit Reimbursement Agreement.

 

“Replacement Person” means a Liquidity Bank that replaces a removed Liquidity
Bank as described in subsection 4.05(d) of the Liquidity Agreement.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(b) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).

 

“Requirement of Law” for any Person shall mean the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Reserve Account” shall have the meaning assigned to such term in Section 5.7 of
the Security Agreement.

 

“Resignation Notice” shall have the meaning assigned in subsection 6.02(a) of
the Servicing Agreement.

 

Annex - 46

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean (i) when used with respect to the Trustee, any
officer within the Corporate Trust Office of the Trustee including any Vice
President, any Assistant Vice President, Trust Officer or Assistant Trust
Officer or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and (ii) when
used with respect to any other Person, any member of the Board, the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer or
any Vice President of such Person or any other officer of such Person
customarily performing functions similar to those performed by any of the
above-designated officers.

 

“Restricted Party” shall mean any Person listed:

 

(a)                                 in the Annex to the Executive Order;

 

(b)                                 on the “Specially Designated Nationals and
Blocked Persons” list maintained by OFAC; or

 

(c)                                  in any successor list to either of the
foregoing.

 

“Restricted Payments” shall have the meaning assigned in subsection 7.03(a) of
the Series 2000-1 Supplement.

 

“Restricted Person” shall mean a Person that is (a) listed on, or owned 50% or
more by or controlled by a Person listed on any applicable Sanctions List; or
(b) located in, incorporated under the laws of, or owned or controlled by, or
acting on behalf of, a Person located in or organized under the laws of a
country or territory that is the target of any applicable country-wide
Sanctions.  For the purposes of this definition, “control” means the possession
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  The term “controlled” has the meaning correlative thereto.

 

“Revolving Period” shall have, with respect to any Outstanding Series, the
definition assigned to such term in the related Supplement.

 

“Sanctions” shall mean any applicable economic sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced by: (i) the
United States government; (ii) the United Nations; (iii) the European Union;
(iv) the United Kingdom; (v) the relevant authorities of Switzerland; or
(vi) the respective governmental institutions and agencies of any of the
foregoing, including without limitation, the Office of Foreign Assets Control of
the US Department of the Treasury (“OFAC”), the United States Department of
State, and Her Majesty’s Treasury (together “Sanctions Authorities”).

 

“Sanctions Authorities” shall have the meaning assigned to such term in the
definition of “Sanctions.”

 

Annex - 47

--------------------------------------------------------------------------------


 

“Sanctions List” shall mean the “Specially Designated Nationals and Blocked
Persons” list issued by OFAC, the Consolidated List of Financial Sanctions
Targets issued by Her Majesty’s Treasury, or any similar applicable list issued
or maintained or made public by any of the Sanctions Authorities.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business or any successor thereto.

 

“Sale Agreement” shall mean the Second Amended and Restated Sale Agreement,
dated as of September 6, 2002, among the Sellers and the Company, as amended,
supplemented or otherwise modified from time to time in accordance with the
Transaction Documents.

 

“Second Liquidity Commitment Anniversary” shall mean the date falling
twenty-four (24) Months after the Amendment Effective Date.

 

“Second Extension Liquidity Commitment Expiration Date” shall mean either
(a) the date falling twelve (12) Months after the First Extension Liquidity
Commitment Expiration Date; or (b) if the First Liquidity Commitment Extension
Request has not been granted or, with respect to Liquidity Banks who have
refused the First Liquidity Commitment Extension Request, the date falling
twenty-four (24) Months after the Original Liquidity Commitment Expiration Date,
or, in each case, if such day is not a Business Day, the preceding Business Day.

 

“Second Liquidity Commitment Extension Request” shall have the meaning assigned
to such term in Section 4.03(b)(ii) of the Liquidity Agreement.

 

“Secured Indebtedness” shall mean all Indebtedness incurred by the Guarantor and
any of its Subsidiaries (without duplication) which is secured by Property
pledged by the Guarantor or any Subsidiary.

 

“Secured Parties” shall mean the Liquidity Banks, the Administrative Agent, the
Letter of Credit Agent, the Letter of Credit Banks, the Commercial Paper
Holders, the Collateral Agent and the respective successors and assigns of each
of the forgoing.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Security Agreement” shall mean the Fifth Amended and Restated Security
Agreement, dated as of November 17, 2014, among BAFC, the Servicer, the
Administrative Agent, the Letter of Credit Agent and the Collateral Agent, as
amended, supplemented or otherwise modified from time to time in accordance with
the Transaction Documents.

 

“Security Agreement Event of Default” shall have the meaning assigned in
Section 3.4 of the Security Agreement.

 

Annex - 48

--------------------------------------------------------------------------------


 

“Sellers” shall mean Bunge Finance and Bunge Finance North America and their
respective successors and permitted assigns and any additional Seller that
becomes a party to the Sale Agreement in accordance with the terms of the
Transaction Documents.

 

“Seller Addition Date” shall have the meaning assigned in Section 3.05 of the
Sale Agreement.

 

“Seller Adjustment Payment” shall have the meaning assigned in subsection
2.05(a) of the Sale Agreement.

 

“Seller Documents” shall have the meaning assigned in subsection 7.02(b)(iii) of
the Sale Agreement.

 

“Seller Indemnified Liabilities” shall have the meaning assigned in Section 8.02
of the Sale Agreement.

 

“Seller Purchase Price” shall have the meaning assigned in Section 2.02 of the
Sale Agreement.

 

“Sender” shall have the meaning assigned to such term in Section 34 of the
Depositary Agreement.

 

“Senior Obligations” shall have the meaning assigned to such term in the
Subordination Agreement.

 

“Series” shall mean any series of Investor Certificates the terms of which are
set forth in a Supplement.

 

“Series 2000-1” shall mean the Series of Investor Certificates, the Principal
Terms of which are set forth in the Series 2000-1 Supplement.

 

“Series 2000-1 Accrued Interest” shall have the meaning assigned in subsection
3A.03 of the Series 2000-1 Supplement.

 

“Series 2000-1 Adjusted Invested Amount” shall mean, as of any date of
determination, (i) the Series 2000-1 Invested Amount on such date, minus
(ii) the amount on deposit in the Series 2000-1 Collection Subaccount on such
date that is unconditionally available to reduce the Series 2000-1 Invested
Amount up to a maximum of the Series 2000-1 Invested Amount.

 

“Series 2000-1 Aggregate Unpaids” shall mean, at any time, an amount equal to
the sum of (i) the Series 2000-1 Invested Amount, (ii) the Series 2000-1 Accrued
Interest, (iii)  all Series 2000-1 Program Costs previously accrued and unpaid,
and (iv) all other amounts owed (whether due or accrued) under the Transaction
Documents by the Company, the Servicer, the Sellers or BAFC to the Secured
Parties at such time.

 

Annex - 49

--------------------------------------------------------------------------------


 

“Series 2000-1 Allocable Charged-Off Amount” shall mean, with respect to any
Special Allocation Settlement Report Date, the “Allocable Charged-Off Amount”,
if any, that has been allocated to Series 2000-1.

 

“Series 2000-1 Allocable Recoveries Amount” shall mean, with respect to any
Special Allocation Settlement Report Date, the “Allocable Recoveries Amount”, if
any, that has been allocated to Series 2000-1.

 

“Series 2000-1 Allocated Loan Amount” shall mean, on any date of determination,
the lower of (i) the Series 2000-1 Target Loan Amount on such day and (ii) the
product of (x) the Aggregate Loan Amount on such day times (y) the percentage
equivalent of a fraction the numerator of which is the Series 2000-1 Target Loan
Amount on such day and the denominator of which is the Aggregate Target Loan
Amount on such day.

 

“Series 2000-1 Amortization Period” shall mean the period commencing on the
Business Day following the earlier to occur of (i) the date on which a
Series 2000-1 Early Amortization Period is declared to commence or automatically
commences and (ii) the Series 2000-1 Commitment Termination Date and ending on
the date when the Series 2000-1 Invested Amount shall have been reduced to zero
and all Series 2000-1 Accrued Interest and other amounts owing on the
Series 2000-1 VFC Certificate and to the Secured Parties under the Transaction
Documents shall have been paid.

 

“Series 2000-1 Applicable Margin” shall mean the per annum rate set forth below
based on the higher of the Applicable S&P Rating and the Applicable Moody’s
Rating:

 

Rating

 

Series 2000-1
Applicable Margin

 

A-/A3 or higher

 

1.00

%

BBB+/Baa1

 

1.125

%

BBB/Baa2

 

1.25

%

BBB-/Baa3

 

1.50

%

BB+/Ba1 or lower

 

1.75

%

 

“Series 2000-1 Certificate Rate” shall mean on any date of determination, the
average (weighted based on the respective outstanding amounts of the
Series 2000-1 Floating Tranche, each Series 2000-1 CP Tranche and each
Series 2000-1 Eurodollar Tranche) of ABR, the Series 2000-1 CP Rate and LIBOR
Rate in effect on such day plus, in each case, the Series 2000-1 Applicable
Margin and the Series 2000-1 Excess Margin.

 

“Series 2000-1 Collection Subaccount” shall have the meaning assigned in
subsection 3A.02(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Collections” shall mean, with respect to any Business Day, an
amount equal to the product of (i) the Series 2000-1 Invested Percentage on such
Business Day and (ii) aggregate Collections deposited in the Collection Account
on such Business Day.

 

Annex - 50

--------------------------------------------------------------------------------


 

“Series 2000-1 Commitment Period” shall mean the period commencing on the
Series 2000-1 Issuance Date and terminating on the Series 2000-1 Commitment
Termination Date.

 

“Series 2000-1 Commitment Termination Date” shall mean the earliest to occur of
(a) the L/C Termination Date, (b) the Liquidity Commitment Expiration Date,
(c) an Event of Default or a Default shall have occurred and be continuing or
(d) a Series 2000-1 Early Amortization Event or a Potential Series 2000-1 Early
Amortization Event shall have occurred and be continuing.

 

“Series 2000-1 CP Rate” shall mean with respect to any Series 2000-1 CP Rate
Period, the rate equivalent to the rate (or if more than one rate, the weighted
average of the rates) at which Commercial Paper having a term equal to such
Series 2000-1 CP Rate Period may be sold by a Placement Agent or any other
placement agent or commercial paper dealer selected by BAFC, plus the amount of
any Placement Agent or commercial paper dealer fees and commissions incurred or
to be incurred in connection with such sale; provided, however, that if the rate
(or rates) as agreed between any such agent or dealer and BAFC is a discount
rate, the “Series 2000-1 CP Rate” shall mean the rate equivalent to the rate (or
if more than one rate, the weighted average of the rates) resulting from BAFC’s
converting such discount rate (or rates) to an interest-bearing equivalent rate
per annum.

 

“Series 2000-1 CP Rate Period” shall mean, with respect to any Series 2000-1 CP
Tranche, a period of days not to exceed one hundred and eighty (180) days
commencing on a Business Day.  If a Series 2000-1 CP Rate Period would end on a
day which is not a Business Day, such Series 2000-1 CP Rate Period shall end on
the next succeeding Business Day.

 

“Series 2000-1 CP Tranche” shall mean a portion of the Series 2000-1 Invested
Amount for which the Series 2000-1 Accrued Interest is calculated by reference
to a particular Series 2000-1 CP Rate and a particular Series 2000-1 CP Rate
Period.

 

“Series 2000-1 Currency Collection Sub-subaccount” shall have the meaning
assigned in subsection 3A.02(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Daily Interest Expense” for any day, shall mean the sum of
(A) the product of (i) the portion of the Series 2000-1 Invested Amount
(calculated without regard to clauses (d) and (e) of the definition of
Series 2000-1 Invested Amount) allocable to the Series 2000-1 Floating Tranche
on such day divided by 365 and (ii) the ABR plus the sum of the Series 2000-1
Applicable Margin and the Series 2000-1 Excess Margin in effect on such day,
(B) the product of (i) the portion of the Series 2000-1 Invested Amount
(calculated without regard to clauses (d) and (e) of the definition of
Series 2000-1 Invested Amount) allocable to each Series 2000-1 Eurodollar
Tranche on such day divided by 360 and (ii) the LIBOR Rate applicable to each
Series 2000-1 Eurodollar Tranche plus the sum of the Series 2000-1 Applicable
Margin and the Series 2000-1 Excess Margin on such day in effect with respect
thereto, and (C) the product of (i) the Series 2000-1 Invested Amount
(calculated without regard to clauses (d) and (e) of the definition of
Series 2000-1 Invested Amount) allocable to Series 2000-1 CP Tranches on such

 

Annex - 51

--------------------------------------------------------------------------------


 

day divided by 360 and (ii) the Series 2000-1 CP Rate allocable to each
Series 2000-1 CP Tranche; provided, however, that for any such day during the
continuation of a Series 2000-1 Early Amortization Period, the “Series 2000-1
Daily Interest Expense” for such day shall be equal to the greater of (i) the
sum of the amounts calculated pursuant to clauses (A), (B) and (C) above and
(ii) the product of (x) the Series 2000-1 Invested Amount on such day divided by
365 and (y) the ABR in effect on such day plus 2.00% per annum.

 

“Series 2000-1 Decrease” shall have the meaning assigned in subsection
2.06(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Early Amortization Event” shall have the meanings assigned in
Section 5.01 of the Series 2000-1 Supplement and Section 7.01 of the Pooling
Agreement.

 

“Series 2000-1 Early Amortization Period” shall have the meanings assigned in
Section 5.01 of the Series 2000-1 Supplement and Section 7.01 of the Pooling
Agreement.

 

“Series 2000-1 Eurodollar Tranche” shall mean a portion of the Series 2000-1
Invested Amount for which the Series 2000-1 Accrued Interest is calculated by
reference to the LIBOR Rate determined by reference to a particular Interest
Period for the related LIBOR Liquidity Loan.

 

“Series 2000-1 Excess Margin” shall mean for each Series 2000-1 Tranche, a rate
per annum as determined from time to time by BAFC and the Company.

 

“Series 2000-1 Floating Tranche” shall mean that portion of the Series 2000-1
Invested Amount related to Liquidity Loans for which the Series 2000-1 Accrued
Interest is calculated by reference to ABR.

 

“Series 2000-1 Increase” shall have the meaning assigned in subsection
2.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Increase Amount” shall have the meaning assigned in subsection
2.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Increase Date” shall have the meaning assigned in subsection
2.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Indemnified Amounts” shall have the meaning assigned in
subsection 2.08(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Indemnified Parties” shall have the meaning assigned in
subsection 2.08(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Initial Invested Amount” shall mean $0.

 

Annex - 52

--------------------------------------------------------------------------------


 

“Series 2000-1 Invested Amount” shall mean, as of any date of determination,
with respect to the Series 2000-1 Purchaser on the Series 2000-1 Issuance Date,
an amount equal to the Series 2000-1 Initial Invested Amount or on any date of
determination thereafter, an amount equal to (a) the Series 2000-1 Purchaser’s
Series 2000-1 Invested Amount on the immediately preceding Business Day plus
(b) the amount of any increases in the Series 2000-1 Purchaser’s Series 2000-1
Invested Amount pursuant to Section 2.05 of the Series 2000-1 Supplement made on
such day, minus (c) the amount of any distributions received and applied to the
Series 2000-1 Purchaser pursuant to Section 2.06 or subsection 3A.05(a)(ii) or
subsection 3A.05(b)(ii) of the Series 2000-1 Supplement on such day, minus
(d) the aggregate Series 2000-1 Allocable Charged-Off Amount allocable to the
Series 2000-1 VFC Beneficial Interest of the Series 2000-1 Purchaser on or prior
to such date pursuant to subsection 3A.04(a) of the Series 2000-1 Supplement,
plus (e) (but only to the extent of any unreimbursed reductions made pursuant to
clause (d) above) the aggregate Series 2000-1 Allocable Recoveries Amount
allocable to the Series 2000-1 VFC Beneficial Interest of the Series 2000-1
Purchaser on or prior to such date pursuant to subsection 3A.04(b) of the
Series 2000-1 Supplement.

 

“Series 2000-1 Invested Percentage” shall mean, with respect to any Business Day
(i) during the Series 2000-1 Revolving Period, the percentage equivalent of a
fraction, the numerator of which is the Series 2000-1 Allocated Loan Amount as
of the end of the immediately preceding Business Day and the denominator of
which is the greater of (A) the Aggregate Loan Amount as of the end of the
immediately preceding Business Day and (B) the sum of the numerators used to
calculate the Invested Percentage for all Outstanding Series on the Business Day
for which such percentage is determined and (ii) during the Series 2000-1
Amortization Period, the percentage equivalent of a fraction, the numerator of
which is the Series 2000-1 Allocated Loan Amount as of the end of the last
Business Day of the Series 2000-1 Revolving Period (provided that if during the
Series 2000-1 Amortization Period, the amortization periods of all other
Outstanding Series which were outstanding prior to the commencement of the
Series 2000-1 Amortization Period commence, then, from and after the date the
last of such series commences its Amortization Period, the numerator shall be
the Series 2000-1 Allocated Loan Amount as of the end of the Business Day
preceding such date) and the denominator of which is the greater of (A) the
Aggregate Loan Amount as of the end of the immediately preceding Business Day
and (B) the sum of the numerators used to calculate the Invested Percentage for
all Outstanding Series on the Business Day for which such percentage is
determined.

 

“Series 2000-1 Issuance Date” shall mean August 25, 2000.

 

“Series 2000-1 Maximum Invested Amount” shall mean, as of any day, the lesser of
(i) $600,000,000 and (ii) the Aggregate Liquidity Commitment.

 

“Series 2000-1 Monthly Servicing Fee” shall have the meaning assigned in
Section 6.01 of the Series 2000-1 Supplement

 

“Series 2000-1 Principal Payment” shall have the meaning assigned in subsection
3A.05 (a)(ii) of the Series 2000-1 Supplement.

 

Annex - 53

--------------------------------------------------------------------------------


 

“Series 2000-1 Program Costs” shall mean, for any Business Day, the sum of
(i) all fees, expenses, indemnities and other amounts due and payable to the
Series 2000-1 Purchaser, the Administrative Agent, the Liquidity Banks, the
Letter of Credit Agent, the Letter of Credit Banks and the other Secured Parties
under the Transaction Documents (including, without limitation, all Collateral
Agent Expenses and all Contract Rate Fees), (ii) the product of (A) all unpaid
fees and expenses due and payable to counsel to, and independent auditors of,
the Company (other than fees and expenses payable on or in connection with the
closing of the issuance of the Series 2000-1 VFC Certificate) and (B) the
Series 2000-1 Invested Percentage on such Business Day, (iii) all unpaid fees
and expenses due and payable to counsel to, and independent auditors of, BAFC
(other than fees and expenses payable on or in connection with the closing of
the issuance of the Series 2000-1 VFC Certificate) and (iv) all unpaid fees and
expenses due and payable to the Series 2000-1 Rating Agencies.

 

“Series 2000-1 Purchaser” shall mean BAFC, including its successors and assigns.

 

“Series 2000-1 Rating Agencies” shall mean the collective reference to S&P and
Moody’s.

 

“Series 2000-1 Revolving Period” shall mean the period commencing on the
Series 2000-1 Issuance Date and terminating on the earlier to occur of the close
of business on (i) the date on which a Series 2000-1 Early Amortization Period
is declared to commence or automatically commences and (ii) three (3) Business
Days prior to the Series 2000-1 Commitment Termination Date.

 

“Series 2000-1 Target Loan Amount” shall mean, on any date of determination, the
sum of (i) the Series 2000-1 Adjusted Invested Amount on such day plus (ii) the
result of (a) Series 2000-1 Accrued Interest on such day minus (b) the amount on
deposit in the Series 2000-1 Collection Subaccount on such day that is
unconditionally available to pay such Series 2000-1 Accrued Interest.

 

“Series 2000-1 Tranche” shall mean any Series 2000-1 CP Tranche, Series 2000-1
Floating Tranche or Series 2000-1 Eurodollar Tranche.

 

“Series 2000-1 VFC Beneficial Interest” shall mean each percentage interest in
the Series 2000-1 VFC Certificate acquired by the Series 2000-1 Purchaser in
connection with the initial purchase of such Series 2000-1 VFC Certificate or
any Series 2000-1 Increase in the Series 2000-1 Invested Amount.

 

“Series 2000-1 VFC Certificate” shall mean the Series 2000-1 VFC Certificate
executed by the Company and authenticated by or on behalf of the Trustee,
substantially in the form of Exhibit A attached to the Series 2000-1 Supplement.

 

“Series 2000-1 VFC Certificateholder(s)” shall mean the registered holder of the
Series 2000-1 VFC Certificate.

 

Annex - 54

--------------------------------------------------------------------------------


 

“Series 2000-1 VFC Certificateholder’s Interest” shall have the meaning assigned
in subsection 2.02(a) of the Series 2000-1 Supplement.

 

“Series 2002-1” shall mean the Series of Investor Certificates, the Principal
Terms of which are set forth in the Series 2002-1 Supplement.

 

“Series 2002-1 Accrued Interest” shall have the meaning assigned in subsection
3A.03 of the Series 2002-1 Supplement.

 

“Series 2002-1 Adjusted Invested Amount” shall mean, as of any date of
determination, (i) the Series 2002-1 Invested Amount on such date, minus
(ii) the amount on deposit in the Series 2002-1 Collection Subaccount on such
date that is unconditionally available to reduce the Series 2002-1 Invested
Amount up to a maximum of the Series 2002-1 Invested Amount.

 

“Series 2002-1 Aggregate Unpaids” shall mean, at any time, an amount equal to
the sum of (i) the Series 2002-1 Invested Amount and (ii) the Series 2002-1
Accrued Interest.

 

“Series 2002-1 Allocable Charged-Off Amount” shall mean, with respect to any
Special Allocation Settlement Report Date, the “Allocable Charged-Off Amount”,
if any, that has been allocated to Series 2002-1.

 

“Series 2002-1 Allocable Recoveries Amount” shall mean, with respect to any
Special Allocation Settlement Report Date, the “Allocable Recoveries Amount”, if
any, that has been allocated to Series 2002-1.

 

“Series 2002-1 Allocated Loan Amount” shall mean, on any date of determination,
the lower of (i) the Series 2002-1 Target Loan Amount on such day and (ii) the
product of (x) the Aggregate Loan Amount on such day times (y) the percentage
equivalent of a fraction the numerator of which is the Series 2002-1 Target Loan
Amount on such day and the denominator of which is the Aggregate Target Loan
Amount on such day.

 

“Series 2002-1 Amortization Period” shall mean the period commencing on the
Business Day following the date on which a Series 2002-1 Early Amortization
Period is declared to commence or automatically commences and ending on the
earlier of (a) the date when the Series 2002-1 Invested Amount shall have been
reduced to zero and all Series 2002-1 Accrued Interest shall have been paid and
(b) the Series 2002-1 Termination Date.

 

“Series 2002-1 Certificate Rate” shall mean a rate determined from time to time
by BLFC which shall at all times be higher than the weighted average cost of
funds for BLFC.

 

“Series 2002-1 Collection Subaccount” shall have the meaning assigned in
subsection 3A.02(a) of the Series 2002-1 Supplement.

 

Annex - 55

--------------------------------------------------------------------------------


 

“Series 2002-1 Collections” shall mean, with respect to any Business Day, an
amount equal to the product of (i) the Series 2002-1 Invested Percentage on such
Business Day and (ii) aggregate Collections deposited in the Collection Account
on such Business Day.

 

“Series 2002-1 Currency Collection Sub-subaccount” shall have the meaning
assigned in subsection 3A.02(a) of the Series 2002-1 Supplement.

 

“Series 2002-1 Daily Interest Expense” for any day, shall mean the product of
(i) the Series 2002-1 Invested Amount (calculated without regard to clauses
(d) and (e) of the definition of Series 2002-1 Invested Amount) on such day
divided by 360 and (ii) the Series 2002-1 Certificate Rate in effect for such
day.

 

“Series 2002-1 Decrease” shall have the meaning assigned in Section 2.06 of the
Series 2002-1 Supplement.

 

“Series 2002-1 Early Amortization Event” shall have the meanings assigned in
Section 5.01 of the Series 2002-1 Supplement and Section 7.01 of the Pooling
Agreement.

 

“Series 2002-1 Early Amortization Period” shall have the meanings assigned in
Section 5.01 of the Series 2002-1 Supplement and Section 7.01 of the Pooling
Agreement.

 

“Series 2002-1 Increase” shall have the meaning assigned in subsection
2.05(a) of the Series 2002-1 Supplement.

 

“Series 2002-1 Increase Amount” shall have the meaning assigned in subsection
2.05(a) of the Series 2002-1 Supplement.

 

“Series 2002-1 Increase Date” shall have the meaning assigned in subsection
2.05(a) of the Series 2002-1 Supplement.

 

“Series 2002-1 Initial Invested Amount” shall mean $0.

 

“Series 2002-1 Invested Amount” shall mean, as of any date of determination,
with respect to the Series 2002-1 Purchaser on the Series 2002-1 Issuance Date,
an amount equal to the Series 2002-1 Initial Invested Amount or on any date of
determination thereafter, an amount equal to (a) the Series 2002-1 Purchaser’s
Series 2002-1 Invested Amount on the immediately preceding Business Day plus
(b) the amount of any increases in the Series 2002-1 Purchaser’s Series 2002-1
Invested Amount pursuant to Section 2.05 of the Series 2002-1 Supplement made on
such day, minus (c) the amount of any distributions received and applied to the
Series 2002-1 Purchaser pursuant to subsection 3A.05(a)(ii) or subsection
3A.05(b)(ii) of the Series 2002-1 Supplement on such day, minus (d) the
aggregate Series 2002-1 Allocable Charged-Off Amount allocable to the
Series 2002-1 VFC Beneficial Interest of the Series 2002-1 Purchaser on or prior
to such date pursuant to subsection 3A.04(a) of the Series 2002-1 Supplement,
plus (e) (but only to the extent of any unreimbursed reductions made pursuant to
clause (d) above) the aggregate Series 2002-1 Allocable Recoveries Amount
allocable to the

 

Annex - 56

--------------------------------------------------------------------------------


 

Series 2002-1 VFC Beneficial Interest of the Series 2002-1 Purchaser on or prior
to such date pursuant to subsection 3A.04(b) of the Series 2002-1 Supplement.

 

“Series 2002-1 Invested Percentage” shall mean, with respect to any Business Day
(i) during the Series 2002-1 Revolving Period, the percentage equivalent of a
fraction, the numerator of which is the Series 2002-1 Allocated Loan Amount as
of the end of the immediately preceding Business Day and the denominator of
which is the greater of (A) the Aggregate Loan Amount as of the end of the
immediately preceding Business Day and (B) the sum of the numerators used to
calculate the Invested Percentage for all Outstanding Series on the Business Day
for which such percentage is determined and (ii) during the Series 2002-1
Amortization Period, the percentage equivalent of a fraction, the numerator of
which is the Series 2002-1 Allocated Loan Amount as of the end of the last
Business Day of the Series 2002-1 Revolving Period (provided that if during the
Series 2002-1 Amortization Period, the amortization periods of all other
Outstanding Series which were outstanding prior to the commencement of the
Series 2002-1 Amortization Period commence, then, from and after the date the
last of such series commences its Amortization Period, the numerator shall be
the Series 2002-1 Allocated Loan Amount as of the end of the Business Day
preceding such date) and the denominator of which is the greater of (A) the
Aggregate Loan Amount as of the end of the immediately preceding Business Day
and (B) the sum of the numerators used to calculate the Invested Percentage for
all Outstanding Series on the Business Day for which such percentage is
determined.

 

“Series 2002-1 Issuance Date” shall mean February 26, 2002.

 

“Series 2002-1 Maximum Invested Amount” shall mean, as of any day,
$7,000,000,000, calculated by converting Approved Currencies other than Dollars
into Dollars at the Rate of Exchange.

 

“Series 2002-1 Monthly Servicing Fee” shall have the meaning assigned in
Section 6.01 of the Series 2002-1 Supplement

 

“Series 2002-1 Principal Payment” shall have the meaning assigned in subsection
3A.05 (a)(ii) of the Series 2002-1 Supplement.

 

“Series 2002-1 Purchaser” shall mean BLFC, including its successors and assigns.

 

“Series 2002-1 Revolving Period” shall mean the period commencing on the
Series 2002-1 Issuance Date and terminating on the close of business on the date
on which a Series 2002-1 Early Amortization Period is declared to commence or
automatically commences.

 

“Series 2002-1 Target Loan Amount” shall mean, on any date of determination, the
sum of (i) the Series 2002-1 Adjusted Invested Amount on such day plus (ii) the
result of (a) Series 2002-1 Accrued Interest on such day minus (b) the amount on
deposit in the Series 2002-1 Collection Subaccount on such day that is
unconditionally available to pay such Series 2002-1 Accrued Interest.

 

Annex - 57

--------------------------------------------------------------------------------


 

“Series 2002-1 Termination Date” shall mean the date that occurs one hundred and
eighty (180) days after the last day of the Series 2002-1 Revolving Period.

 

“Series 2002-1 VFC Beneficial Interest” shall mean each percentage interest in
the Series 2002-1 VFC Certificate acquired by the Series 2002-1 Purchaser in
connection with the initial purchase of such Series 2002-1 VFC Certificate or
any Series 2002-1 Increase in the Series 2002-1 Invested Amount.

 

“Series 2002-1 VFC Certificate” shall mean the Series 2002-1 VFC Certificate
executed by the Company and authenticated by or on behalf of the Trustee,
substantially in the form of Exhibit A attached to the Series 2002-1 Supplement.

 

“Series 2002-1 VFC Certificateholder(s)” shall mean the registered holder of the
Series 2002-1 VFC Certificate.

 

“Series 2002-1 VFC Certificateholder’s Interest” shall have the meaning assigned
in subsection 2.02(a) of the Series 2002-1 Supplement.

 

“Series 2003-1” shall mean the Series of Investor Certificates, the Principal
Terms of which are set forth in the Series 2003-1 Supplement.

 

“Series 2003-1 Accrued Interest” shall have the meaning assigned in subsection
3A.03 of the Series 2003-1 Supplement.

 

“Series 2003-1 Adjusted Invested Amount” shall mean, as of any date of
determination, (i) the Series 2003-1 Invested Amount on such date, minus
(ii) the amount on deposit in the Series 2003-1 Collection Subaccount on such
date that is available to reduce the Series 2003-1 Invested Amount up to a
maximum of the Series 2003-1 Invested Amount.

 

“Series 2003-1 Aggregate Unpaids” shall mean, at any time, an amount equal to
the sum of (i) the Series 2003-1 Invested Amount and (ii) the Series 2003-1
Accrued Interest.

 

“Series 2003-1 Allocable Charged-Off Amount” shall mean, with respect to any
Special Allocation Settlement Report Date, the “Allocable Charged-Off Amount”,
if any, that has been allocated to Series 2003-1.

 

“Series 2003-1 Allocable Recoveries Amount” shall mean, with respect to any
Special Allocation Settlement Report Date, the “Allocable Recoveries Amount”, if
any, that has been allocated to Series 2003-1.

 

“Series 2003-1 Allocated Loan Amount” shall mean, on any date of determination,
the lower of (i) the Series 2003-1 Target Loan Amount on such day and (ii) the
product of (x) the Aggregate Loan Amount on such day times (y) the percentage
equivalent of a fraction the numerator of which is the Series 2003-1 Target Loan
Amount on such day and the denominator of which is the Aggregate Target Loan
Amount on such day.

 

Annex - 58

--------------------------------------------------------------------------------


 

“Series 2003-1 Amortization Period” shall mean the period commencing on the
Business Day following the date on which a Series 2003-1 Early Amortization
Period is declared to commence or automatically commences and ending on the
earlier of (a) the date when the Series 2003-1 Invested Amount shall have been
reduced to zero and all Series 2003-1 Accrued Interest shall have been paid and
(b) the Series 2003-1 Termination Date.

 

“Series 2003-1 Certificate Rate” shall mean a rate determined from time to time
by BFE which shall at all times be higher than the weighted average cost of
funds for BFE.

 

“Series 2003-1 Collection Subaccount” shall have the meaning assigned in
subsection 3A.02(a) of the Series 2003-1 Supplement.

 

“Series 2003-1 Collections” shall mean, with respect to any Business Day, an
amount equal to the product of (i) the Series 2003-1 Invested Percentage on such
Business Day and (ii) aggregate Collections deposited in the Collection Account
on such Business Day.

 

“Series 2003-1 Currency Collection Sub-subaccount” shall have the meaning
assigned in subsection 3A.02(a) of the Series 2003-1 Supplement.

 

“Series 2003-1 Daily Interest Expense” for any day, shall mean the product of
(i) the Series 2003-1 Invested Amount (calculated without regard to clauses
(d) and (e) of the definition of Series 2003-1 Invested Amount) on such day
divided by 360 and (ii) the Series 2003-1 Certificate Rate in effect for such
day.

 

“Series 2003-1 Decrease” shall have the meaning assigned in Section 2.06 of the
Series 2003-1 Supplement.

 

“Series 2003-1 Early Amortization Event” shall have the meanings assigned in
Section 5.01 of the Series 2003-1 Supplement and Section 7.01 of the Pooling
Agreement.

 

“Series 2003-1 Early Amortization Period” shall have the meanings assigned in
Section 5.01 of the Series 2003-1 Supplement and Section 7.01 of the Pooling
Agreement.

 

“Series 2003-1 Increase” shall have the meaning assigned in subsection
2.05(a) of the Series 2003-1 Supplement.

 

“Series 2003-1 Increase Amount” shall have the meaning assigned in subsection
2.05(a) of the Series 2003-1 Supplement.

 

“Series 2003-1 Increase Date” shall have the meaning assigned in subsection
2.05(a) of the Series 2003-1 Supplement.

 

“Series 2003-1 Initial Invested Amount” shall mean $0.

 

“Series 2003-1 Invested Amount” shall mean, as of any date of determination,
with respect to the Series 2003-1 Purchaser on the Series 2003-1 Issuance Date,
an amount equal

 

Annex - 59

--------------------------------------------------------------------------------


 

to the Series 2003-1 Initial Invested Amount or on any date of determination
thereafter, an amount equal to (a) the Series 2003-1 Purchaser’s Series 2003-1
Invested Amount on the immediately preceding Business Day plus (b) the amount of
any increases in the Series 2003-1 Purchaser’s Series 2003-1 Invested Amount
pursuant to Section 2.05 of the Series 2003-1 Supplement made on such day, minus
(c) the amount of any distributions received and applied to the Series 2003-1
Purchaser pursuant to subsection 3A.05(a)(ii) or subsection 3A.05(b)(ii) of the
Series 2003-1 Supplement on such day, minus (d) the aggregate Series 2003-1
Allocable Charged-Off Amount allocable to the Series 2003-1 VFC Beneficial
Interest of the Series 2003-1 Purchaser on or prior to such date pursuant to
subsection 3A.04(a) of the Series 2003-1 Supplement, plus (e) (but only to the
extent of any unreimbursed reductions made pursuant to clause (d) above) the
aggregate Series 2003-1 Allocable Recoveries Amount allocable to the
Series 2003-1 VFC Beneficial Interest of the Series 2003-1 Purchaser on or prior
to such date pursuant to subsection 3A.04(b) of the Series 2003-1 Supplement.

 

“Series 2003-1 Invested Percentage” shall mean, with respect to any Business Day
(i) during the Series 2003-1 Revolving Period, the percentage equivalent of a
fraction, the numerator of which is the Series 2003-1 Allocated Loan Amount as
of the end of the immediately preceding Business Day and the denominator of
which is the greater of (A) the Aggregate Loan Amount as of the end of the
immediately preceding Business Day and (B) the sum of the numerators used to
calculate the Invested Percentage for all Outstanding Series on the Business Day
for which such percentage is determined and (ii) during the Series 2003-1
Amortization Period, the percentage equivalent of a fraction, the numerator of
which is the Series 2003-1 Allocated Loan Amount as of the end of the last
Business Day of the Series 2003-1 Revolving Period (provided that if during the
Series 2003-1 Amortization Period, the amortization periods of all other
Outstanding Series which were outstanding prior to the commencement of the
Series 2003-1 Amortization Period commence, then, from and after the date the
last of such series commences its Amortization Period, the numerator shall be
the Series 2003-1 Allocated Loan Amount as of the end of the Business Day
preceding such date) and the denominator of which is the greater of (A) the
Aggregate Loan Amount as of the end of the immediately preceding Business Day
and (B) the sum of the numerators used to calculate the Invested Percentage for
all Outstanding Series on the Business Day for which such percentage is
determined.

 

“Series 2003-1 Issuance Date” shall mean May 1, 2003.

 

“Series 2003-1 Maximum Invested Amount” shall mean, as of any day,
$2,000,000,000, calculated by converting Approved Currencies other than Dollars
into Dollars at the Rate of Exchange.

 

“Series 2003-1 Monthly Servicing Fee” shall have the meaning assigned in
Section 6.01 of the Series 2003-1 Supplement

 

“Series 2003-1 Principal Payment” shall have the meaning assigned in subsection
3A.05 (a)(ii) of the Series 2003-1 Supplement.

 

Annex - 60

--------------------------------------------------------------------------------


 

“Series 2003-1 Purchaser” shall mean BFE, including its successors and assigns.

 

“Series 2003-1 Revolving Period” shall mean the period commencing on the
Series 2003-1 Issuance Date and terminating on the close of business on the date
on which a Series 2003-1 Early Amortization Period is declared to commence or
automatically commences.

 

“Series 2003-1 Target Loan Amount” shall mean, on any date of determination, the
sum of (i) the Series 2003-1 Adjusted Invested Amount on such day plus (ii) the
result of (a) Series 2003-1 Accrued Interest on such day minus (b) the amount on
deposit in the Series 2003-1 Collection Subaccount on such day that is available
to pay such Series 2003-1 Accrued Interest.

 

“Series 2003-1 Termination Date” shall mean the date that occurs one hundred and
eighty (180) days after the last day of the Series 2003-1 Revolving Period.

 

“Series 2003-1 VFC Beneficial Interest” shall mean each percentage interest in
the Series 2003-1 VFC Certificate acquired by the Series 2003-1 Purchaser in
connection with the initial purchase of such Series 2003-1 VFC Certificate or
any Series 2003-1 Increase in the Series 2003-1 Invested Amount.

 

“Series 2003-1 VFC Certificate” shall mean the First Amended and Restated
Series 2003-1 VFC Certificate executed by the Company and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A attached to the
Series 2003-1 Supplement.

 

“Series 2003-1 VFC Certificateholder(s)” shall mean the registered holder of the
Series 2003-1 VFC Certificate.

 

“Series 2003-1 VFC Certificateholder’s Interest” shall have the meaning assigned
in subsection 2.02(a) of the Series 2003-1 Supplement.

 

“Series Account” shall mean any deposit, trust, escrow, reserve or similar
account maintained for the benefit of the Investor Certificateholders of any
Series or Class, as specified in any Supplement.

 

“Series Collection Subaccount” shall have the meaning assigned in subsection
3.01(a) of the Pooling Agreement.

 

“Series Collection Sub-subaccount” shall have the meaning assigned in subsection
3.01(a) of the Pooling Agreement.

 

“Series Currency Collection Sub-subaccount” shall have the meaning assigned in
subsection 3.01(a) of the Pooling Agreement.

 

“Series Non-Principal Collection Sub-subaccount” shall have the meaning assigned
in subsection 3.01(a) of the Pooling Agreement.

 

Annex - 61

--------------------------------------------------------------------------------


 

“Series Principal Collection Sub-subaccount” shall have the meaning assigned in
subsection 3.01(a) of the Pooling Agreement.

 

“Series Termination Date” shall mean (i) for Series 2002-1, the Series 2002-1
Termination Date, (ii) for Series 2003-1, the Series 2003-1 Termination Date and
(iii) for any other Series, the meaning assigned in the related Supplement for
such Series.

 

“Service Transfer” shall have the meaning assigned in Section 6.01 of the
Servicing Agreement.

 

“Servicer” shall mean Bunge Management Services, Inc. and any Successor Servicer
under the Transaction Documents.

 

“Servicer Default” shall have, with respect to any Series, the meaning assigned
in Section 6.01 of the Servicing Agreement and, if applicable, as supplemented
by the related Supplement for such Series.

 

“Servicer Indemnification Event” shall have the meaning assigned in subsection
5.02(b) of the Servicing Agreement.

 

“Servicer Indemnified Person” shall have the meaning assigned in subsection
5.02(a) of the Servicing Agreement.

 

“Servicer’s Certificate” means a certificate delivered by the Servicer to the
Administrative Agent and the Collateral Agent which (a) notifies the
Administrative Agent of the amount of any Loans which became Defaulted Loans as
of the most recent Daily Report, pursuant to which the Administrative Agent
shall either draw on the Letter of Credit or request the Collateral Agent to
withdraw amounts deposited in the Reserve Account in an amount equal to the
lesser of (i) the amount of the aggregate outstanding principal amount of such
Defaulted Loans plus accrued interest thereon to and including the day prior to
the day such Loans became Defaulted Loans and (ii) the Letter of Credit Amount
or the amount on deposit in the Reserve Account, as applicable, (b) verifies the
Letter of Credit Amount, and (c) instructs the Collateral Agent to reimburse the
Letter of Credit Agent for the amount of such draw and any other amounts due in
connection with such draw.

 

“Servicing Agreement” shall mean the Third Amended and Restated Servicing
Agreement, dated as of December 23, 2003, among the Company, the Servicer and
the Trustee, as such agreement may be amended, supplemented or otherwise
modified and in effect from time to time.

 

“Servicing Fee” shall have the meaning assigned in subsection 2.05(a) of the
Servicing Agreement.

 

“Settlement Period” shall mean each calendar month.

 

Annex - 62

--------------------------------------------------------------------------------


 

“Settlement Report Date” shall mean, except as otherwise set forth in the
applicable Supplement, the 10th day of each calendar month or, if such 10th day
is not a Business Day, the next succeeding Business Day.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and no Person other than the Guarantor and the
ERISA Affiliates or for which the Guarantor or any of its ERISA Affiliates could
incur liability or (b) was so maintained and in respect of which the Guarantor
or any ERISA Affiliate has liability, whether direct or contingent, under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

 

“Solicitation Fee” shall mean a fee payable to Bunge Finance and Bunge Finance
North America as set forth in each Supplement in an amount agreed upon from time
to time by Bunge Finance or Bunge Finance North America, as applicable, and the
Company; provided, that the Solicitation Fee shall at all times be less than the
difference of (i) the aggregate amount of interest (or discount) that has
accrued on all outstanding Loans during the immediately preceding Settlement
Period minus (ii) the sum of all interest and Program Costs for all Outstanding
Series that have accrued during the immediately preceding Settlement Period.

 

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. 
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Bankruptcy Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificates referred to therein) and
the actions to be taken by the Sellers or the Company in the legal opinion of
Winston & Strawn relating to certain bankruptcy matters delivered on each
Issuance Date.

 

“Special Allocation Settlement Report Date” shall have the meaning assigned in
subsection 3.01(e) of the Pooling Agreement.

 

“Special Payment Account” has the meaning assigned to such term in
Section 3(b) of the Depositary Agreement.

 

Annex - 63

--------------------------------------------------------------------------------


 

“State/Local Government Obligor” shall mean any state of the United States or
local government thereof or any subdivision thereof or any agency, department,
or instrumentality thereof.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent is subject for new negotiable nonpersonal time
deposits in dollars of over $100,000 with maturities approximately equal to
three months.  Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

 

“Sterling” shall mean the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.

 

“Subordination Debt” shall have the meaning assigned to such term in the
Subordinated Agreement.

 

“Subordination Agreement” shall mean the Third Amended and Restated
Subordination Agreement, dated as of June 28, 2004, among the Guarantor, the
Collateral Agent and the Trustee, as such agreement may be amended, supplemented
or otherwise modified and in effect from time to time.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned directly or indirectly through one or more
intermediaries, or both, by such Person.

 

“Successor Servicer” shall have the meaning assigned in Section 6.02 of the
Servicing Agreement.

 

“Supplement” shall mean, with respect to any Series, a supplement to the Pooling
Agreement complying with the terms of the Pooling Agreement, executed by the
Company, the Servicer, the Trustee and other parties listed therein in
conjunction with the issuance of any Series.

 

“Syndication Agent” shall mean Citibank, N.A. in its capacity as the Syndication
Agent under the Liquidity Agreement, together with any successors and permitted
assigns.

 

“Target Loan Amount” shall have, with respect to any Outstanding Series, the
meaning specified in the related Supplement for such Outstanding Series.

 

Annex - 64

--------------------------------------------------------------------------------


 

“Tax Opinion” shall mean, unless otherwise specified in the Supplement for any
Series with respect to such Series or any Class within such Series, with respect
to any action, an Opinion of Counsel of one or more outside law firms to the
effect that, for United States federal income tax purposes, (i) such action will
not adversely affect the characterization as debt of any Investor Certificates
of any Outstanding Series or Class not retained by the Company, (ii) in the case
of Section 5.10 of the Pooling Agreement, the Investor Certificates of the new
Series that are not retained by the Company will be characterized as debt and
(iii) the Trust will be disregarded as an entity separate from the Company for
U.S. federal income tax purposes.

 

“Taxes” shall mean all present or future income, stamp or other taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Termination Notice” shall have the meaning assigned in Section 6.01 of the
Servicing Agreement.

 

“Total Consolidated Current Assets” shall mean the total consolidated current
assets of the Guarantor and its consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP, minus the total time deposits under
any trade structured finance program of the Guarantor and its consolidated
Subsidiaries.

 

“Total Consolidated Current Liabilities” shall mean the total consolidated
current liabilities of the Guarantor and its consolidated Subsidiaries
determined on a consolidated basis in accordance with GAAP minus the total
letter of credit obligations under any trade structured finance program of the
Guarantor and its consolidated Subsidiaries.

 

“Total Tangible Assets” shall mean at any date of determination, the total
amount of assets of the Guarantor and its Subsidiaries (without duplication and
excluding any asset owned by the Guarantor or any Subsidiary that represents an
obligation of the Guarantor or any other Subsidiary to such Subsidiary or
Guarantor) after deducting therefrom all goodwill, trade names, trademarks,
patents, licenses, copyrights and other intangible assets.

 

“Transaction Documents” shall mean the collective reference to the Pooling
Agreement, the Servicing Agreement, each Supplement with respect to any
Outstanding Series, the Sale Agreement, the Guaranty, the Subordination
Agreement, the Investor Certificates, the Commercial Paper Program Documents and
any other documents delivered pursuant to or in connection therewith.

 

“Transactions” shall mean the transactions contemplated under each of the
Transaction Documents.

 

“Transfer Agent and Registrar” shall have the meaning assigned in Section 5.03
of the Pooling Agreement and shall initially be the Trustee.

 

Annex - 65

--------------------------------------------------------------------------------


 

“Transfer Deposit Amount” shall have the meaning assigned in subsection
2.05(b) of the Pooling Agreement.

 

“Transferred Agreements” shall have the meaning assigned in subsection
2.01(a)(v) of the Pooling Agreement.

 

“Trust” shall mean the Bunge Master Trust created by the Pooling Agreement.

 

“Trust Accounts” shall mean the trust accounts established under the
Supplements.

 

“Trust Assets” shall have the meaning assigned in subsection 2.01(a) of the
Pooling Agreement.

 

“Trust Termination Date” shall have the meaning assigned in subsection
9.01(a) of the Pooling Agreement.

 

“Trustee” shall mean the institution executing the Pooling Agreement as trustee,
or its successor in interest, or any successor trustee appointed as therein
provided.

 

“Trustee Force Majeure Delay” shall mean any cause or event that is beyond the
control and not due to the gross negligence of the Trustee that delays, prevents
or prohibits the Trustee’s performance of its duties under Article III of the
Pooling Agreement, including acts of God, floods, fire, explosions of any kind,
snowstorms and other irregular weather conditions, unanticipated employee
absenteeism, mass transportation disruptions, any power failure, telephone
failure or computer failure in the office of the Trustee, including without
limitation, failure of the bank wire system utilized by the Trustee or any
similar system or failure of the Fed Wire system operated by any applicable
Federal Reserve Bank and all similar events.  The Trustee shall notify the
Company as soon as reasonably possible after the beginning of any such delay.

 

“Trustee Liens” shall mean any Liens in or on the Trust Assets created by the
Trustee in the Pooling Agreement and any Supplement.

 

“UCC” shall mean the Uniform Commercial Code, as amended, replaced or otherwise
revised from time to time, as in effect in any specified jurisdiction.

 

“United States” for purposes of geographic description shall mean the United
States of America (including the States and the District of Columbia), its
territories, its possessions (including Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa, Wake Island and the Northern Mariana Islands) and other
areas subject to its jurisdictions.

 

“United States Person” means an individual who is a citizen or resident of the
United States, or a corporation, partnership or other entity created or
organized in or under the

 

Annex - 66

--------------------------------------------------------------------------------


 

laws of the United States or any political subdivision thereof, or an estate or
trust the income of which is subject to U.S. federal income taxation regardless
of its source.

 

“Unpaid Holder” and “Unpaid Holders” collectively means a holder or holders of
not less than fifty-one percent (51%) of the aggregate Face Amount of
outstanding Commercial Paper matured and not yet matured.

 

“Unused Fee Rate” shall mean the per annum rate set forth below based on the
higher of the Applicable S&P Rating and the Applicable Moody’s Rating:

 

Rating

 

Unused Fee Rate

 

A-/A3 or higher

 

0.10

%

BBB+/Baa1

 

0.125

%

BBB/Baa2

 

0.15

%

BBB-/Baa3

 

0.20

%

BB+/Ba1 or lower

 

0.25

%

 

“Variable Funding Certificate” or “VFC Certificate” shall have the meaning
assigned in Section 5.10 of the Pooling Agreement.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Withholding Agent” shall mean BAFC and, in the case of the Liquidity Agreement,
the Administrative Agent, and in the case of the Letter of Credit Reimbursement
Agreement, the Letter of Credit Agent.

 

“Yen” shall mean the lawful currency of Japan.

 

Annex - 67

--------------------------------------------------------------------------------


 

Schedule I

 

DESIGNATED OBLIGORS

 

Bunge Limited

Bunge Global Markets Inc.

Bunge N.A. Holdings, Inc.

Bunge North America, Inc.

Koninklijke Bunge B.V.

Bunge Alimentos S.A.

Bunge Argentina S.A.

Bunge Fertilizantes International Limited

Bunge Fertilizantes S.A. (Brazil)

Bunge International Commerce Ltd.

Bunge S.A.

Bunge Finance B.V.

 

SI - 1

--------------------------------------------------------------------------------